EXHIBIT 10.1

 

 

 

 



 

 

SHARE EXCHANGE AGREEMENT

 

by and between

 

SKYLINE MEDICAL INC.

 

and

 

HELOMICS HOLDING CORPORATION

 

Dated as of January 11, 2018

 

 

 

 

 

 

 

 





 

 

TABLE OF CONTENTS

 

Article 1. DESCRIPTION OF TRANSACTION 1 1.1   Skyline Medical Common Stock
Issuance 1 1.2   Company Preferred Stock Issuance 1 1.3   Closing 1
1.4   Delivery of Securities; Closing Deliverables 1 1.5   Securities Law
Legends 2 1.6   Further Action 2 Article 2. REPRESENTATIONS AND WARRANTIES OF
THE COMPANY 2 2.1   Subsidiaries; Due Organization 3 2.2   Authority; Binding
Nature of Agreement 3 2.3   Capitalization 3 2.4   Financial Statements;
Internal Controls 4 2.5   Absence of Undisclosed Liabilities 5 2.6   Absence of
Changes 5 2.7   Title to Assets 5 2.8   Loans 6 2.9   [Reserved.] 6
2.10   Intellectual Property 6 2.11   Contracts and Commitments; No Default 6
2.12   ; Affiliate Transactions. 7 2.13   Compliance with Legal Requirements 8
2.14   Governmental Authorizations 8 2.15   Tax Matters 9 2.16   Employee and
Labor Matters; Benefit Plans 9 2.17   Environmental Matters 9 2.18   Insurance 9
2.19   Legal Proceedings; Orders 10 2.20   No Vote Required 10
2.21   Non-Contravention; Consents 10 2.22   No Financial Advisor 11
2.23   Disclosure 11 Article 3. REPRESENTATIONS AND WARRANTIES OF SKYLINE
MEDICAL 11 3.1   Subsidiaries; Due Organization 11 3.2   Authority; Binding
Nature of Agreement 11 3.3   Capitalization 12 3.4   SEC Filings; Financial
Statements; Internal Controls 12 3.5   Absence of Undisclosed Liabilities 14
3.6   Absence of Changes 14 3.7   Title to Assets 14 3.8   Loans 15
3.9   [Reserved.] 15 3.10   Intellectual Property 15 3.11   Contracts and
Commitments; No Default 15 3.12   Compliance with Legal Requirements 16
3.13   Governmental Authorizations 16 3.14   Tax Matters 17 3.15   Employee and
Labor Matters; Benefit Plans 18 3.16   Environmental Matters 18

ii

 

    3.17   Insurance 18 3.18   Legal Proceedings; Orders 18 3.19   No Vote
Required 19 3.20   Non-Contravention; Consents 19 3.21   No Financial Advisor 19
3.22   Disclosure 19 Article 4. ADDITIONAL COVENANTS AND AGREEMENTS OF THE
PARTIES 20 4.1   Voting of Skyline Medical Common Stock Held in Escrow 20
4.2   Transfer or Resale of Skyline Medical Common Stock Held in Escrow 20
4.3   Transfer or Resale of Skyline Medical Common Stock after Released from
Escrow 20 4.4   Company Note 21 4.5   Company Board Seat 21 4.6   Skyline
Medical Consent Rights 21 Article 5. MISCELLANEOUS PROVISIONS 21
5.1   Termination 21 5.2   Survival 21 5.3   Amendment 21 5.4   Waiver 22
5.5   Entire Agreement; Counterparts; Exchanges by Facsimile or Electronic
Delivery 22 5.6   Applicable Law; Jurisdiction; Specific Performance; Remedies
22 5.7   Assignability; No Third Party Rights 22 5.8   Notices 23
5.9   Severability 23 5.10   Construction 23

 

EXHIBITS

 

Exhibit A — Certain Definitions Exhibit B — Escrow Agreement Exhibit C —
Certificate of Designation—Company Series A Preferred Stock

 

 

 



iii

 

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
January 11, 2018 (the “Effective Date”), by and between Skyline Medical Inc., a
Delaware corporation (“Skyline Medical”) and Helomics Holding Corporation, a
Delaware corporation (the “Company”). Certain capitalized terms used in this
Agreement are defined in Exhibit A.

 

RECITALS

 

A.       Skyline Medical and the Company desire to effect a share exchange (the
“Share Exchange”) pursuant to which (1) Skyline Medical will issue to the
Company a specified number of shares its Common Stock, par value $0.01 par value
per share, to be held in escrow subject to release as provided in this
Agreement, and (2) the Company will issue to Skyline Medical or its subsidiary a
specified number of shares of its Series A Preferred Stock.

 

B.       The Boards of Directors of Skyline Medical and the Company have each
declared that it is in the best interests of their respective stockholders that
they enter into this Agreement and consummate the Share Exchange and the other
Contemplated Transactions.

 

AGREEMENT

 

The parties to this Agreement, intending to be legally bound, hereby agree as
follows:

 

Article 1.
DESCRIPTION OF TRANSACTION

 

1.1              Skyline Medical Common Stock Issuance. In consideration of the
Company’s issuance of Company Preferred Stock pursuant to the terms set forth in
this Agreement, Skyline Medical shall issue to the Company an aggregate of
1,100,000 shares of its Common Stock, $0.01 par value per share (the “Skyline
Medical Common Stock”); provided that the Skyline Medical Common Stock shall be
deposited into an Escrow Account to be maintained by Corporate Stock Transfer,
Inc. or any other escrow agent selected by Skyline Medical (the “Escrow Agent”)
pursuant to the terms of an Escrow Agreement in substantially the form attached
hereto as Exhibit B by and among Skyline Medical, the Company and the Escrow
Agent to be executed within 10 days after the Effective Date (the “Escrow
Agreement”). The Escrow Agreement shall provide, among other things, that the
Skyline Medical Common Stock shall be released by Escrow Agent, as soon as
reasonably practicable after the Company’s revenues in any 12-month period
reaches $8,000,000.00.

 

1.2              Company Preferred Stock Issuance. In consideration of Skyline
Medical’s issuance of the Skyline Medical Common Stock pursuant to the terms set
forth in this Agreement, the Company shall issue to Skyline Medical an aggregate
of 2,500,000 shares of its Series A Preferred Stock (the “Company Preferred
Stock”). The form of Certificate of Designation of Preferences, Rights and
Limitations of Series A Preferred Stock of the Company is attached hereto as
Exhibit C.

 

1.3              Closing; Condition. The closing (the “Closing”) of the issuance
of the Skyline Medical Common Stock and the Company Preferred Stock as
contemplated by this Agreement shall occur at the offices of Maslon LLP, outside
counsel to Skyline Medical on January 11, 2017 (the “Closing Date”) at 10:00
a.m., Central time or such other date and time as agreed to between Skyline
Medical and the Company. It shall be a condition to closing that the Skyline
Medical Common Stock be listed on the Nasdaq Capital Market.

 

1.4              Delivery of Securities; Closing Deliverables. On the Closing
Date:

 



1

 

 

(a)                Skyline Medical shall issue to the Company the Skyline
Medical Common Stock and deliver the Skyline Medical Common Stock to the Escrow
Agent;

 

(b)               Each of Skyline Medical and the Company shall deliver an
executed copy of the Escrow Agreement; and

 

(c)                The Company shall Issue to Skyline Medical the Company
Preferred Stock. The Company may direct that the Company Preferred Stock be
issued to any subsidiary of the Company designated by the Company.

 

1.5              Securities Law Legends. The Skyline Medical Common Stock issued
in the Share Exchange will not be transferable except (i) pursuant to an
effective registration statement under the Securities Act or (ii) upon receipt
by Skyline Medical of a written opinion of counsel for the holder reasonably
satisfactory to Skyline Medical to the effect that the proposed transfer is
exempt from the registration requirements of the Securities Act and relevant
state securities Legal Requirements. Restrictive legends shall be placed on all
certificates (if any) or book entries of the Skyline Medical’s transfer agent,
representing shares of Skyline Medical Common Stock issued in the Share
Exchange, substantially as follows:

 

NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ALL APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS, THE “SECURITIES
LAWS”) OR (B) IF THE CORPORATION HAS BEEN FURNISHED WITH AN OPINION OF COUNSEL
FOR THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO
THE CORPORATION, TO THE EFFECT THAT SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF THE
SECURITIES LAWS.

 

Except as otherwise provided by applicable Legal Requirements, the failure of
any stock certificate representing Skyline Medical Common Stock to contain a
legend in substantially the form set forth above shall not affect the
enforceability of restrictions set forth in this Section 1.5.

 

1.6              Further Action. If, at any time after the Closing Date, any
further action is determined by Skyline Medical or the Company to be necessary
or desirable to carry out the purposes of this Agreement or to, Skyline Medical
and the Company agree to take such action.

 

Article 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Skyline Medical as follows (it being
understood that each representation and warranty contained in this Article 2 is
subject to the exceptions and disclosures set forth in the part or subpart of
the Company Disclosure Schedule corresponding to the particular Section or
subsection in this Article 2 in which such representation and warranty appears,
or corresponding to any other Section or subsection in this Article 2 to which
it is reasonably apparent that such exception or disclosure would relate):

 



2

 

 

2.1              Subsidiaries; Due Organization.

 

(a)                Part 2.1(a) of the Company Disclosure Schedule identifies
each Subsidiary of the Company and indicates its jurisdiction of organization.
Neither the Company nor any of the Subsidiaries identified in Part 2.1(a) of the
Company Disclosure Schedule owns any capital stock of, or any equity interest of
any nature in, any other Entity, other than the Entities identified in Part
2.1(a) of the Company Disclosure Schedule. No Subsidiary of the Company has
agreed or is obligated to make, or is bound by any Contract under which it may
become obligated to make, any future investment in or capital contribution to
any other Entity.

 

(b)               Each of the Company Entities is a corporation (or other
Entity) duly organized, validly existing and in good standing (or equivalent
status) under the Legal Requirements of the jurisdiction of its incorporation or
formation and has all necessary power and authority: (i) to conduct its business
in the manner in which its business is currently being conducted; (ii) to own
and use its assets in the manner in which its assets are currently owned and
used; and (iii) to perform its obligations under all Contracts by which it is
bound.

 

(c)                Each of the Company Entities (in jurisdictions that recognize
the following concepts) is qualified to do business as a foreign corporation or
other foreign Entity, and is in good standing, under the Legal Requirements of
all jurisdictions where the nature of its business requires such qualification,
except for jurisdictions in which the failure to be so qualified, individually
or in the aggregate, would not have a Company Material Adverse Effect.

 

2.2              Authority; Binding Nature of Agreement. The Company has the
corporate right, power and authority to enter into and to perform its
obligations under this Agreement. The Company Board (at a meeting duly called
and held) has unanimously authorized and approved the execution, delivery and
performance of this Agreement by the Company and approved the Share Exchange in
the manner required by applicable Legal Requirements. The Company Board has
unanimously determined that the Share Exchange is advisable and fair to, and in
the best interests of the Company and its stockholders. Assuming the due
authorization, execution and delivery of this Agreement by Skyline Medical, this
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to: (i)
Legal Requirements of general application relating to bankruptcy, insolvency,
the relief of debtors and creditors’ rights generally; and (ii) Legal
Requirements governing specific performance, injunctive relief and other
equitable remedies.

 

2.3              Capitalization.

 

(a)                As of the date of this Agreement, the authorized and issued
shares of capital stock of the Company are as set forth in Part 2.3(a) of the
Company Disclosure Schedules. All of the outstanding shares of Company Stock
have been duly authorized and validly issued, are fully paid and non-assessable.
None of the Company Entities (other than the Company) holds any shares of
Company Stock or any rights to acquire shares of Company Stock. None of the
outstanding shares of Company Stock is entitled or subject to any preemptive
right, right of repurchase or forfeiture, right of participation, right of
maintenance or any similar right or any right of first refusal in favor of the
Company. Except as set forth on Part 2.3(a) of the Company Disclosure Schedules,
there is no Material Company Contract relating to the voting or registration of,
or restricting any Person from purchasing, selling, pledging or otherwise
disposing of (or from granting any option or similar right with respect to), any
shares of Company Stock or any securities of any of the Company Entities. None
of the Company Entities is under any obligation, or is bound by any Contract
pursuant to which it may become obligated, to repurchase, redeem or otherwise
acquire any outstanding shares of Company Stock or other securities.

 

(b)               As of the date of this Agreement, the aggregate shares of
Company Common Stock subject to issuance pursuant to Company Options are as set
forth in Part 2.3(b) of the Company Disclosure Schedule as of the date of this
Agreement. No grants of any Company Equity Award involved any “back dating” or
similar practices with respect to the effective date of grant (whether
intentionally or otherwise).

 



3

 

 

(c)                As of the date of this Agreement, the aggregate shares of
Company Common Stock subject to issuance pursuant to Company Warrants are as set
forth in Part 2.3(c) of the Company Disclosure Schedule as of the date of this
Agreement. As of the date of this Agreement, the aggregate shares of Company
Common Stock subject to issuance pursuant to conversion of any convertible
securities are as set forth in Part 2.3(c) of the Company Disclosure Schedule as
of the date of this Agreement. Other than the Company Warrants or convertible
securities as set forth in Part 2.3(c) of the Company Disclosure Schedule, and
except as set forth in Sections 2.3(a) or 2.3(b) above, there is no: (i)
outstanding subscription, option, call, warrant or right (whether or not
currently exercisable) to acquire any shares of the capital stock or other
securities of any of the Company Entities to which any of the Company Entities
is party or by which it is bound; (ii) outstanding security, instrument or
obligation that is or may become convertible into or exchangeable for any shares
of the capital stock or other securities of any of the Company Entities; (iii)
outstanding or authorized stock appreciation rights, phantom stock, profit
participation or similar rights or equity-based awards with respect to any of
the Company Entities; or (iv) stockholder rights plan (or similar plan commonly
referred to as a “poison pill”) or Contract under which any of the Company
Entities is or may become obligated to sell or otherwise issue any shares of its
capital stock or any other securities.

 

(d)               All outstanding shares of Company Common Stock, and all
options and other securities of the Company Entities, have been issued and
granted in compliance in all material respects with: (i) all applicable
securities laws and other applicable Legal Requirements; and (ii) all
requirements set forth in applicable Contracts.

 

(e)                Except as set forth on Part 2.3(e) of the Company Disclosure
Schedules, all of the outstanding shares of capital stock or other securities of
each of the Company’s Subsidiaries have been duly authorized and validly issued,
are fully paid and non-assessable and free of preemptive rights and are held by
the Company or a wholly owned Subsidiary of the Company. All of the outstanding
shares and all other securities of each of the Company’s Subsidiaries are owned
beneficially and of record by the Company free and clear of any Encumbrances
(other than restrictions on transfer imposed by applicable securities laws).

 

2.4              Financial Statements; Internal Controls.

 

(a)                The Company has delivered to Skyline Medical accurate and
complete copies of the unaudited consolidated financial statements, including
balance sheets and income statements, of the Company for the years ended June
30, 2017 and June 30, 2016 and for the period from July 1, 2017 through
September 30, 2017 (collectively, the “Company Financial Statements”) (the
September 30, 2017 balance sheet being referred to as the “Company Latest
Balance Sheet”).

 

(b)               The Company Financial Statements (i) were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered except (1) as may be indicated in such Company Financial Statements, (2)
that such financial statements do not contain footnotes, and (3) that the
interim Company Financial Statements are subject to normal and recurring
year-end adjustments, none of which are material; and (ii) fairly present, in
all material respects, the financial position of the Company as of the
respective dates thereof and the results of operations and cash flows of the
Company for the periods covered thereby.

 

(c)                The Company maintains a system of internal controls designed
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP. To the Knowledge of the Company, since July 1, 2015, until the date
hereof, neither the Company nor any of its Subsidiaries nor the Company’s
independent registered accountant has identified or been made aware of: (A) any
significant deficiency or material weakness in the design or operation of
internal control over financial reporting utilized by the Company Entities; (B)
any illegal act or fraud, whether or not material, that involves the Company’s
management or other employees; or (C) any claim or allegation regarding any of
the foregoing.

 



4

 

 

(d)               The Company’s auditor has at all times since its engagement by
the Company been, to the Knowledge of the Company: (i) a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act); (ii)
“independent” with respect to the Company within the meaning of Regulation S-X
under the Exchange Act; and (iii) in compliance with subsections (g) through (l)
of Section 10A of the Exchange Act and the rules and regulations promulgated by
the SEC and the Public Company Accounting Oversight Board thereunder. The
Company’s auditor has not provided any non-audit services for the Company
Entities that would be required to be approved in accordance with Section 201 of
the Sarbanes-Oxley Act if such Act applied to the Company.

 

2.5              Absence of Undisclosed Liabilities. The Company does not have
any material liabilities or obligations or claims of any kind whatsoever,
whether secured or unsecured, accrued or unaccrued, fixed or contingent, matured
or unmatured, known or unknown, direct or indirect, contingent or otherwise and
whether due or to become due (referred to herein individually as a “Liability”
and collectively as “Liabilities”), other than: (a) Liabilities that are fully
reflected or reserved for in the Company Latest Balance Sheet or not required to
be reflected thereon pursuant to GAAP; (b) Liabilities incurred by the Company
in the ordinary course of business after the date of the Company Latest Balance
Sheet and consistent with past practice; or (c) Liabilities for executory
obligations to be performed after the Closing under the Material Company
Contracts.

 

2.6              Absence of Changes. Except as set forth in Part 2.6 of the
Company Disclosure Schedule, since the date of the Company Latest Balance Sheet,
the Company has owned and operated its assets, properties and business in the
ordinary course of business and consistent with past practice. Without limiting
the generality of the foregoing, subject to the aforesaid exceptions:

 

(a)                there has not been any Company Material Adverse Effect, and
no event has occurred or circumstance has arisen that, in combination with any
other events or circumstances, would reasonably be expected to have or result in
a Company Material Adverse Effect; and

 

(b)               there has not been any material loss, damage or destruction
to, or any material interruption in the use of, any of the material assets of
any of the Company Entities (whether or not covered by insurance).

 

2.7              Title to Assets. The Company Entities own, and have good and
valid title to, all material assets purported to be owned by them, including:
(a) all assets reflected on the Company Latest Balance Sheet (except for
inventory sold or otherwise disposed of in the ordinary course of business since
the date of the Company Latest Balance Sheet); and (b) all other material assets
reflected in the books and records of the Company Entities as being owned by the
Company Entities. All of said assets are owned by the Company Entities free and
clear of any Encumbrances, except for: (i) any Encumbrance for current Taxes not
yet due and payable, or being contested in good faith by appropriate Legal
Proceeding and for which reserves have been established in accordance with GAAP;
and (ii) minor Encumbrances (including zoning restrictions, survey exceptions,
easements, rights of way, licenses, rights, appurtenances and similar
Encumbrances) that do not (in any case or in the aggregate) materially detract
from the value of the assets subject thereto or materially impair the operations
of any of the Company Entities; (collectively, the “Company Permitted
Encumbrances”). The Company Entities are the lessees of, and hold valid
leasehold interests in, all assets purported to have been leased by them,
including: (A) all assets reflected as leased on the Company Latest Balance
Sheet; and (B) all other assets reflected in the books and records of the
Company Entities as being leased to the Company Entities, and the Company
Entities enjoy undisturbed possession of such leased assets, subject to the
Company Permitted Encumbrances.

 



5

 

 

2.8              Loans. Part 2.8 of the Company Disclosure Schedule contains an
accurate and complete list as of the date of this Agreement of all outstanding
loans and advances made by any of the Company Entities to any Company Associate,
other than routine travel and business expense advances made to directors or
officers or other employees in the ordinary course of business.

 

2.9              [Reserved.] 

 

2.10          Intellectual Property. The Company owns or possesses adequate
rights or licenses to use all material trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
original works, inventions, licenses, approvals, governmental authorizations,
trade secrets and other intellectual property rights and all applications and
registrations therefor necessary to conduct its businesses as now conducted and
as presently proposed to be conducted (“Intellectual Property Rights”). None of
the Company’s Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within three
years from the date of this Agreement, which could reasonably be expected to
result in a Material Adverse Effect. The Company has no knowledge of any
material infringement by the Company of Intellectual Property Rights of others,
except as disclosed in the SEC Documents. There is no claim, action or
proceeding being made or brought, or to the knowledge of the Company, being
threatened, against the Company regarding its Intellectual Property Rights and
which would reasonably be expected to have a Material Adverse Effect, except as
disclosed in the SEC Documents. The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of its
Intellectual Property Rights, except where failure to take such measures would
not, either individually or in the aggregate, reasonably be expected to
materially affect the value of its Intellectual Property Rights.

 

2.11          Contracts and Commitments; No Default; Affiliate Transactions.

 

(a)                The following contracts are referred to as the “Material
Company Contracts”:

 

(i)                 any management, employment, severance, retention,
transaction bonus, change in control, consulting, relocation, repatriation or
expatriation agreement or other Contract between: (a) any of the Company
Entities or any Company Affiliate; and (b) any Company Associate, other than any
such Contract that is terminable “at will” (or following a notice period imposed
by applicable Legal Requirements) without any obligation on the part of any
Company Entity or any Company Affiliate to make any severance, termination,
change in control or similar payment or to provide any benefit;

 

(ii)               any Contract that provides for (A) reimbursement of any
Company Associate for, or advancement to any Company Associate of, legal fees or
other expenses associated with any Legal Proceeding or the defense thereof or
(B) indemnification of any Company Associate;

 

(iii)             any Contract constituting an indenture, mortgage, note,
installment obligation, agreement or other instrument relating to the borrowing
of money by any Company Entity;

 

(iv)             any Contract that (A) is not terminable on 30 days or less
notice without penalty, (B) is over one year in length of obligation to any
Company Entity, (C) involves an obligation of more than $50,000 over its term,
(D) represents more than 10% of the revenue or expense of any Company Entity in
the nine-month period ended September 30, 2017, or (E) is a material master
services or product supply agreement;

 

(v)               any Contract for the lease or sublease of the real property
owned or leased by the Company;

 



6

 

 

(vi)             any Contract incorporating any guaranty, any warranty, any
sharing of liabilities or any indemnity (including any indemnity with respect to
Intellectual Property or Intellectual Property Rights) or similar obligation,
other than Contracts entered into in the ordinary course of business;

 

(vii)           any Contract for the license, sale or other disposition or use
of Intellectual Property Rights (other than a shrink-wrap license or
ordinary-course customer contracts granting a non-exclusive right and
non-transferrable to use Intellectual Property Rights during the term of such
agreement);

 

(viii)         any Contract imposing any restriction on the right or ability of
any Company Entity (A) to compete with any other Person or (B) to solicit, hire
or retain any Person as a director, officer, employee, consultant or independent
contractor;

 

(ix)             any Contract imposing any obligation or requirement to provide
funds to or make any investment (in the form of a loan, capital contribution or
otherwise) in any Person;

 

(x)               outstanding sales or purchase Contracts, commitments or
proposals that will result in any material loss upon completion or performance
thereof after allowance for direct distribution expenses; or

 

(xi)             any Contract, the termination of which would reasonably be
expected to have a Company Material Adverse Effect.

 

(b)               Except as set forth in Part 2.12(b) of the Company Disclosure
Schedule, all of the Material Company Contracts are valid and enforceable by and
against the Company Entity party thereto in accordance with their terms, and are
in full force and effect. No Company Entity is in breach, violation or default
in the performance of any of its obligations under any of the Material Company
Contracts, and no facts or circumstances exist which, whether with the giving of
due notice, lapse of time, or both, would constitute such breach, violation or
default thereunder or thereof by such Company Entity. To the Knowledge of the
Company, no other party to a Material Company Contract is in breach, violation
or default thereunder or thereof, and no facts or circumstances exist which,
whether with the giving of due notice, lapse of time, or both, would constitute
such a breach, violation or default thereunder or thereof by such other party.
No other party to a Material Company Contract (or any Contract with a customer
or potential customer of the Company) has provided notice to the Company of any
plans, intentions or actions that would have an adverse effect on the scope of
services to be provided by or profitability of the Company, or the availability
of product or services being purchased by the Company (a “Company Adverse
Contract Notice”).

 

(c)                Except as disclosed in Part 2.12(b) of the Company Disclosure
Schedule, none of the officers, directors, employees or Affiliates of the
Company is presently a party to any transaction with the Company (other than for
ordinary course services as employees, officers or directors and immaterial
transactions), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director, employee or Affiliate or, to the knowledge of the
Company, any corporation, partnership, trust or other Person in which any such
officer, director, employee or Affiliate has a substantial interest or is an
employee, officer, director, trustee or partner.

 

2.12          Compliance with Legal Requirements. Each of the Company Entities
is, and has at all times since January 1, 2013 been, in compliance in all
material respects with all applicable Legal Requirements, including Legal
Requirements relating to employment, privacy law matters, exportation of goods
and services, environmental matters, securities law matters and Taxes. Since
January 1, 2011, until the date hereof, none of the Company Entities has
received any written notice (or, to the Knowledge of the Company, any other
communication, whether written or otherwise) from any Governmental Body or other
Person regarding any actual or possible violation in any material respect of, or
failure to comply in any material respect with, any Legal Requirement.

 



7

 

 

2.13          Governmental Authorizations. The Company Entities hold all
Governmental Authorizations necessary to enable the Company Entities to conduct
their respective businesses in the manner in which such businesses are currently
being conducted except where the failure to hold such Governmental
Authorizations would not reasonably be expected to have or result in a Company
Material Adverse Effect. All such Governmental Authorizations are valid and in
full force and effect. Each Company Entity is, and at all times since January 1,
2013 has been, in compliance in all material respects with the terms and
requirements of such Governmental Authorizations. Since January 1, 2013, none of
the Company Entities has received any written notice (or, to the Knowledge of
the Company, any other communication, whether written or otherwise) from any
Governmental Body regarding: (i) any actual or possible material violation of or
failure to comply in any material respect with any term or requirement of any
material Governmental Authorization; or (ii) any actual or possible revocation,
withdrawal, suspension, cancellation, termination or modification of any
material Governmental Authorization.

 

2.14          Tax Matters.

 

(a)                Each of the material Tax Returns required to be filed by or
on behalf of the respective Company Entities with any Governmental Body (the
“Company Returns”): (i) has been filed on or before the applicable due date
(including any extensions of such due date); and (ii) has been prepared in all
material respects in compliance with all applicable Legal Requirements (except
as subsequently corrected by amended Tax Returns). All Taxes shown on the
Company Returns, including any amendments, to be due have been timely paid.

 

(b)               No Company Entity and no Company Return is currently under (or
since January 1, 2014 has been under) audit by any Governmental Body, and to the
Knowledge of the Company, no Governmental Body has delivered to any Company
Entity since January 1, 2014 a notice or request to conduct a proposed audit or
examination with respect to Taxes.

 

(c)                No claim or Legal Proceeding is pending or, to the Knowledge
of the Company, has been threatened against or with respect to any Company
Entity in respect of any material Tax. There are no unsatisfied Liabilities for
material Taxes with respect to any notice of deficiency or similar document
received by any Company Entity with respect to any material Tax (other than
Liabilities for Taxes asserted under any such notice of deficiency or similar
document which are being contested in good faith by the Company Entities and
with respect to which reserves for payment have been established on the Company
Latest Balance Sheet in accordance with GAAP). There are no Encumbrances for
material Taxes upon any of the assets of any of the Company Entities except
Encumbrances for current Taxes not yet due and payable or being contested in
good faith by appropriate Legal Proceedings and for which reserves have been
established in accordance with GAAP. No claim which has resulted or could
reasonably be expected to result in an obligation to pay material Taxes has ever
been made by any Governmental Body in a jurisdiction where a Company Entity does
not file a Tax Return that it is or may be subject to taxation by that
jurisdiction.

 

(d)               Each of the Company Entities has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder, or other third
party, and all Forms W-2 and 1099 (or equivalents in foreign jurisdictions)
required with respect thereto have been properly completed and timely filed.

 

(e)                None of the Company Entities (i) has been a member of an
Affiliated Group filing a consolidated federal income Tax Return (other than an
Affiliated Group the common parent of which was the Company) or (ii) has any
Liability for the Taxes of any Person (other than the Company Entities) under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local,
or non-U.S. law), as a transferee or successor, by contract, or otherwise.

 



8

 

 

(f)                The Company is not a “United States Real Property Holding
Corporation” within the meaning of Code Section 897(c)(2).

 

2.15          Employee and Labor Matters; Benefit Plans. Except as set forth in
Part 2.15 of the Company Disclosure Schedule, The Company is not a party to any
collective bargaining agreement nor does it employ any member of a union. No
executive officer (as defined in Rule 501(f) promulgated under the 1933 Act) or
other key employee of the Company has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. To the knowledge of the Company, no executive officer or other
key employee of the Company is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer or other key employee (as the case may be) does
not subject the Company to any liability with respect to any of the foregoing
matters. The Company is in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

2.16          Environmental Matters. Except as would not, individually or in the
aggregate, have a Company Material Adverse Effect: (i) the Company Entities are
in compliance with applicable Legal Requirements relating to (x) pollution,
contamination, protection, remediation or reclamation of the environment,
(y) emissions, discharges, disseminations, releases or threatened releases of
Hazardous Substances into the air (indoor or outdoor), surface water,
groundwater, soil, land surface or subsurface, buildings, facilities, real or
personal property or fixtures or (z) the management, manufacture, processing,
labeling, distribution, use, treatment, storage, disposal, transport, recycling
or handling of Hazardous Substances (collectively, “Environmental Laws”);
(ii) the Company Entities possess all Permits required under Environmental Laws
necessary for their operations, and such operations are in compliance with
applicable Permits; and (iii) no Legal Proceeding arising under or pursuant to
Environmental Laws is pending, or to the Knowledge of the Company, threatened in
writing, against any Company Entity.

 

2.17          Insurance. The Company has made available to Skyline Medical true,
complete and correct copies of all insurance policies carried by the Company
Entities (the “Company Insurance Policies”) With respect to each Company
Insurance Policy, (i) such policy is legal, valid, binding and enforceable in
accordance with its terms and is in full force and effect, and (ii) no Company
Entity is in breach or default, and no event has occurred which, after notice or
the lapse of time, or both, would constitute a breach or default or permit
termination or modification under such policy. All premiums payable under all
Company Insurance Policies have been timely paid, and the Company Entities are
in compliance with the terms of all Company Insurance Policies. There has been
no threatened termination of, or material premium increases with respect to, any
Company Insurance Policy.

 

2.18          Legal Proceedings; Orders.

 

(a)                Except as set forth on Part 2.19(a) of the Company Disclosure
Schedules, there is no pending Legal Proceeding, and (to the Knowledge of the
Company) no Person has threatened to commence any Legal Proceeding: (i) that
involves any of the Company Entities, or any business of any of the Company
Entities, any of the assets owned, leased or used by any of the Company
Entities; or (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, the Share Exchange or
any of the other Contemplated Transactions.

 



9

 

 

(b)               To the Knowledge of the Company, there is no Order to which
any of the Company Entities, or any of the assets owned or used by any of the
Company Entities, is subject. To the Knowledge of the Company, no officer or
other key employee of any of the Company Entities is subject to any Order that
prohibits such officer or other employee from engaging in or continuing any
conduct, activity or practice relating to the business of any of the Company
Entities.

 

2.19          No Vote Required(a). No vote of the holders of any class or series
of the Company’s capital stock is necessary to approve the Share Exchange or
this Agreement.

 

2.20          Non-Contravention; Consents. Assuming compliance with the
applicable provisions of the DGCL, and except as disclosed on Part 2.20 of the
Company Disclosure Schedule, neither (1) the execution and delivery of this
Agreement by the Company, nor (2) the consummation of the Share Exchange or any
of the other Contemplated Transactions, would reasonably be expected to,
directly or indirectly (with or without notice or lapse of time):

 

(a)                contravene, conflict with or result in a violation of: (i)
any of the provisions of the certificate of incorporation, bylaws or other
charter or organizational documents of any of the Company Entities; or (ii) any
resolution adopted by the stockholders, the Board of Directors or any committee
of the Board of Directors of any of the Company Entities;

 

(b)               contravene, conflict with or result in a violation of, any
Legal Requirement or any Order to which any of the Company Entities, or any of
the assets owned or used by any of the Company Entities, is subject;

 

(c)                contravene, conflict with or result in a violation of any of
the terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by any of the Company Entities or that otherwise relates to the
business of any of the Company Entities or to any of the assets owned or used by
any of the Company Entities;

 

(d)               contravene, conflict with or result in a violation or breach
of, or result in a default under, any provision of any Company Material
Contract, or give any Person the right to: (i) declare a default or exercise any
remedy under any such Company Material Contract; (ii) a rebate, chargeback,
penalty or change in delivery schedule under any such Company Material Contract;
(iii) accelerate the maturity or performance of any such Company Material
Contract; or (iv) cancel, terminate or modify any right, benefit, obligation or
other term of such Company Material Contract;

 

(e)                result in the imposition or creation of any Encumbrance upon
or with respect to any tangible asset owned or used by any of the Company
Entities (except for the Company Permitted Encumbrances); or

 

(f)                result in the disclosure or delivery to any escrowholder or
other Person of any material Intellectual Property Rights (including source
code), or the transfer of any asset of any of the Company Entities to any
Person.

 

Except as may be required by the DGCL, none of the Company Entities was, is or
will be required to make any filing with or give any notice to, or to obtain any
Consent from, any Person in connection with: (x) the execution, delivery or
performance of this Agreement; or (y) the consummation of the Share Exchange or
any of the other Contemplated Transactions.

 

2.21          No Financial Advisor. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Share Exchange or any of the other Contemplated Transactions based upon
arrangements made by or on behalf of any of the Company Entities.

 



10

 

 

2.22          Disclosure. No representation or warranty of Company in this
Agreement, nor any statement, certificate or other document furnished or to be
furnished by Company pursuant hereto, nor the exhibits and schedules hereto,
contains any untrue statement of a material fact, or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

Article 3.
REPRESENTATIONS AND WARRANTIES OF SKYLINE MEDICAL

 

Skyline Medical represents and warrants to the Company as follows (it being
understood that each representation and warranty contained in this Article 3 is
subject to the exceptions and disclosures set forth in the part or subpart of
the Skyline Medical Disclosure Schedule corresponding to the particular Section
or subsection in this Article 3 in which such representation and warranty
appears, or corresponding to any other Section or subsection in this Article 3
to which it is reasonably apparent that such exception or disclosure would
relate):

 

3.1              Subsidiaries; Due Organization.

 

(a)                Part 3.1(a) of the Skyline Medical Disclosure Schedule
identifies each Subsidiary of Skyline Medical and indicates its jurisdiction of
organization. Neither Skyline Medical nor any of the Subsidiaries identified in
Part 3.1(a) of the Skyline Medical Disclosure Schedule owns any capital stock
of, or any equity interest of any nature in, any other Entity, other than the
Entities identified in Part 3.1(a) of the Skyline Medical Disclosure Schedule.
No Subsidiary of Skyline Medical has agreed or is obligated to make, or is bound
by any Contract under which it may become obligated to make, any future
investment in or capital contribution to any other Entity.

 

(b)               Each of the Skyline Medical Entities is a corporation (or
other Entity) duly organized, validly existing and in good standing (or
equivalent status) under the Legal Requirements of Delaware and has all
necessary power and authority: (i) to conduct its business in the manner in
which its business is currently being conducted; (ii) to own and use its assets
in the manner in which its assets are currently owned and used; and (iii) to
perform its obligations under all Contracts by which it is bound.

 

(c)                Each of the Skyline Medical Entities (in jurisdictions that
recognize the following concepts) is qualified to do business as a foreign
corporation or other foreign Entity, and is in good standing, under the Legal
Requirements of all jurisdictions where the nature of its business requires such
qualification, except for jurisdictions in which the failure to be so qualified,
individually or in the aggregate, would not have a Skyline Medical Material
Adverse Effect.

 

3.2              Authority; Binding Nature of Agreement. Skyline Medical has the
corporate right, power and authority to enter into and, subject to receipt of
the Skyline Medical Consent, to perform their respective obligations under this
Agreement. The Skyline Medical Board (at a meeting duly called and held) has:
(a) unanimously determined that the Share Exchange is advisable and fair to, and
in the best interests of, Skyline Medical and its stockholders; and (b)
unanimously authorized and approved the execution, delivery and performance of
this Agreement by Skyline Medical and unanimously approved the Share Exchange in
the manner required by Legal Requirements. Assuming the due authorization,
execution and delivery of this Agreement by the Company, this Agreement
constitutes the legal, valid and binding obligation of Skyline Medical,
enforceable against Skyline Medical in accordance with its terms, subject to:
(i) Legal Requirements of general application relating to bankruptcy,
insolvency, the relief of debtors and creditors’ rights generally; and (ii)
Legal Requirements governing specific performance, injunctive relief and other
equitable remedies.

 



11

 

 

3.3              Capitalization.

 

(a)                The authorized and issued capital stock of Skyline Medical is
as set forth in the Skyline Medical SEC Documents. Except as set forth on Part
3.3(a) of the Skyline Medical Disclosure Schedule or in the Skyline Medical SEC
Documents, none of the outstanding shares of capital stock of Skyline Medical is
entitled or subject to any preemptive right, right of repurchase or forfeiture,
right of participation, right of maintenance or any similar right or any right
of first refusal in favor of Skyline Medical. Except as set forth in the Skyline
Medical SEC Documents, there is no Material Skyline Medical Contract relating to
the voting or registration of, or restricting any Person from purchasing,
selling, pledging or otherwise disposing of (or from granting any option or
similar right with respect to), any shares of capital stock of Skyline Medical
or any securities of any of the Skyline Medical Entities. None of the Skyline
Medical Entities is under any obligation, or is bound by any Contract pursuant
to which it may become obligated, to repurchase, redeem or otherwise acquire any
outstanding shares of capital stock of Skyline Medical or other securities.

 

(b)               Except as set forth in the Skyline Medical SEC Documents,
there are no shares of Skyline Medical Common Stock pursuant to Skyline Medical
Options or reserved for future issuance pursuant to equity awards not yet
granted under the Skyline Medical Equity Plans. All grants of Skyline Medical
Equity Awards granted prior to December 31, 2014 were recorded on Skyline
Medical’s financial statements (including any related notes thereto) in
accordance with GAAP and, to the Knowledge of Skyline Medical, no such grants
involved any “back dating” or similar practices with respect to the effective
date of grant (whether intentionally or otherwise).

 

(c)                Except as set forth in the Skyline Medical SEC Documents,
there are no shares shares of Skyline Medical Common Stock subject to issuance
pursuant to Skyline Medical Warrants or convertible securities or any: (i)
outstanding subscription, option, call, warrant or right (whether or not
currently exercisable) to acquire any shares of the capital stock or other
securities of any of the Skyline Medical Entities to which any of the Skyline
Medical Entities is party or by which it is bound; (ii) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any shares of the capital stock or other securities of any of the Skyline
Medical Entities; (iii) outstanding or authorized stock appreciation rights,
phantom stock, profit participation or similar rights or equity-based awards
with respect to any of the Skyline Medical Entities; or (iv) stockholder rights
plan (or similar plan commonly referred to as a “poison pill”) or Contract under
which any of the Skyline Medical Entities is or may become obligated to sell or
otherwise issue any shares of its capital stock or any other securities.

 

(d)               Except as set forth in the Skyline Medical SEC Documents, all
outstanding shares of Skyline Medical Common Stock, and all options and other
securities of the Skyline Medical Entities, have been issued and granted in
compliance in all material respects with: (i) except as set forth on Part 3.3(d)
of the Skyline Medical Disclosure Schedule, all applicable securities laws and
other applicable Legal Requirements; and (ii) all requirements set forth in
applicable Contracts.

 

(e)                All of the outstanding shares of capital stock of each of
Skyline Medical’s Subsidiaries have been duly authorized and validly issued, are
fully paid and non-assessable and free of preemptive rights and are held by the
Company or a wholly owned Subsidiary of the Company. All of the outstanding
shares and all other securities of each of Skyline Medical’s Subsidiaries are
owned beneficially and of record by Skyline Medical free and clear of any
Encumbrances (other than restrictions on transfer imposed by applicable
securities laws).

 

3.4              SEC Filings; Financial Statements; Internal Controls.

 

(a)                Skyline Medical has delivered or made available (or made
available on the SEC website) to the Company accurate and complete copies of all
registration statements, proxy statements, Skyline Medical Certifications (as
defined below) and other statements, reports, schedules, forms and other
documents filed by Skyline Medical with the SEC since January 1, 2014, including
all amendments thereto (collectively, the “Skyline Medical SEC Documents”).
Since January 1, 2014, all statements, reports, schedules, forms and other
documents required to have been filed by Skyline Medical or its officers with
the SEC have been so filed on a timely basis. None of Skyline Medical’s
Subsidiaries is required to file any documents with the SEC. As of the time it
was filed with the SEC (or, if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing): (i) each of the
Skyline Medical SEC Documents complied as to form in all material respects with
the applicable requirements of the Securities Act or the Exchange Act (as the
case may be); and (ii) none of the Skyline Medical SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made and taking into
account the requirements applicable to the respective Skyline Medical SEC
Document, not misleading, except to the extent corrected: (A) in the case of
Skyline Medical SEC Documents filed or furnished on or prior to the date of this
Agreement that were amended or superseded on or prior to the date of this
Agreement, by the filing or furnishing of the applicable amending or superseding
Skyline Medical SEC Document; and (B) in the case of Skyline Medical SEC
Documents filed or furnished after the date of this Agreement that are amended
or superseded prior to the Effective Date, by the filing or furnishing of the
applicable amending or superseding Skyline Medical SEC Document. The
certifications and statements relating to the Skyline Medical SEC Documents
required by: (A) Rule 13a-14 or Rule 15d-14 under the Exchange Act; (B) 18
U.S.C. §1350 (Section 906 of the Sarbanes-Oxley Act); or (C) any other rule or
regulation promulgated by the SEC or applicable to the Skyline Medical SEC
Documents (collectively, the “Skyline Medical Certifications”) are accurate and
complete, and comply as to form and content with all applicable Legal
Requirements. As used in this Section 3.4, the term “file” and variations
thereof shall be broadly construed to include any manner in which a document or
information is filed, furnished, submitted, supplied or otherwise made available
to the SEC or any member of its staff.

 



12

 

 

(b)               Skyline Medical maintains disclosure controls and procedures
sufficient under Rule 13a-15 or 15d-15 under the Exchange Act. Such disclosure
controls and procedures are designed to ensure that all material information
concerning the Skyline Medical Entities required to be disclosed by Skyline
Medical in the reports that it is required to file, submit or furnish under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms. Skyline Medical maintains a
system of internal controls over financial reporting (as defined in Rules
13a-15(f) and 15d-15(f) under the Exchange Act) designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP. Skyline
Medical’s management has completed an assessment of the effectiveness of Skyline
Medical’s system of internal controls over financial reporting in compliance
with the requirements of Section 404 of the Sarbanes-Oxley Act for the fiscal
year ended December 31, 2016, and such assessment concluded that such controls
were effective. To the Knowledge of Skyline Medical, since December 31, 2014,
until the date hereof, neither Skyline Medical nor any of its Subsidiaries nor
Skyline Medical’s independent registered accountant has identified or been made
aware of: (A) any significant deficiency or material weakness in the design or
operation of internal control over financial reporting utilized by the Skyline
Medical Entities; (B) any illegal act or fraud, whether or not material, that
involves Skyline Medical’s management or other employees; or (C) any claim or
allegation regarding any of the foregoing.

 

(c)                The financial statements (including any related notes)
contained or incorporated by reference in the Skyline Medical SEC Documents: (i)
complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto; (ii) were prepared in accordance with
GAAP applied on a consistent basis throughout the periods covered (except as may
be indicated in the notes to such financial statements or, in the case of
unaudited financial statements, as permitted by Form 10-Q, Form 8-K or any
successor form under the Exchange Act, and except that the unaudited financial
statements may not contain footnotes and are subject to normal and recurring
year-end adjustments); and (iii) fairly present, in all material respects, the
consolidated financial position of Skyline Medical and its consolidated
Subsidiaries as of the respective dates thereof and the consolidated results of
operations and cash flows of Skyline Medical and its consolidated Subsidiaries
for the periods covered thereby. No financial statements of any Person other
than the Skyline Medical Entities are required by GAAP to be included in the
consolidated financial statements of Skyline Medical contained or incorporated
by reference in the Skyline Medical SEC Documents.

 



13

 

 

(d)               Skyline Medical’s auditor has at all times since engagement by
Skyline Medical been, to the Knowledge of Skyline Medical: (i) a registered
public accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley
Act); (ii) “independent” with respect to Skyline Medical within the meaning of
Regulation S-X under the Exchange Act; and (iii) in compliance with subsections
(g) through (l) of Section 10A of the Exchange Act and the rules and regulations
promulgated by the SEC and the Public Skyline Medical Accounting Oversight Board
thereunder. The Skyline Medical’s auditor has not provided any non-audit
services for the Skyline Medical Entities that were not approved in violation
with Section 201 of the Sarbanes-Oxley Act.

 

3.5              Absence of Undisclosed Liabilities. Except as set forth in the
Skyline Medical SEC Documents, Skyline Medical does not have any material
Liabilities, other than: (a) Liabilities that are fully reflected or reserved
for in the Skyline Medical Latest Balance Sheet or not required to be reflected
thereon pursuant to GAAP; (b) Liabilities that are set forth in Part 3.5 of the
Skyline Medical Disclosure Schedule; (c) Liabilities incurred by Skyline Medical
in the ordinary course of business after the date of the Skyline Medical Latest
Balance Sheet and consistent with past practice; or (d) Liabilities for
executory obligations to be performed after the Closing under the Material
Skyline Medical Contracts described in Part 3.11 of the Skyline Medical
Disclosure Schedule.

 

3.6              Absence of Changes. Except as set forth in the Skyline Medical
SEC Documents or in Part 3.6 of the Skyline Medical Disclosure Schedule, since
the date of the Skyline Medical Latest Balance Sheet, Skyline Medical has owned
and operated its assets, properties and business in the ordinary course of
business and consistent with past practice. Without limiting the generality of
the foregoing, subject to the aforesaid exceptions:

 

(a)                there has not been any Skyline Medical Material Adverse
Effect, and no event has occurred or circumstance has arisen that, in
combination with any other events or circumstances, would reasonably be expected
to have or result in a Skyline Medical Material Adverse Effect; and

 

(b)               there has not been any material loss, damage or destruction
to, or any material interruption in the use of, any of the material assets of
any of the Skyline Medical Entities (whether or not covered by insurance).

 

3.7              Title to Assets. The Skyline Medical Entities own, and have
good and valid title to, all material assets purported to be owned by them,
including: (a) all assets reflected on the Skyline Medical Latest Balance Sheet
(except for inventory sold or otherwise disposed of in the ordinary course of
business since the date of the Skyline Medical Latest Balance Sheet); and (b)
all other material assets reflected in the books and records of the Skyline
Medical Entities as being owned by the Skyline Medical Entities. All of said
assets are owned by the Skyline Medical Entities free and clear of any
Encumbrances, except for: (i) any Encumbrance for current Taxes not yet due and
payable, or being contested in good faith by appropriate proceeding and for
which reserves have been established in accordance with GAAP; and (ii) minor
Encumbrances (including zoning restrictions, survey exceptions, easements,
rights of way, licenses, rights, appurtenances and similar Encumbrances) that do
not (in any case or in the aggregate) materially detract from the value of the
assets subject thereto or materially impair the operations of any of the Skyline
Medical Entities (collectively, the “Skyline Medical Permitted Encumbrances”).
The Skyline Medical Entities are the lessees of, and hold valid leasehold
interests in, all assets purported to have been leased by them, including: (A)
all assets reflected as leased on the Skyline Medical Latest Balance Sheet; and
(B) all other assets reflected in the books and records of the Skyline Medical
Entities as being leased to the Skyline Medical Entities, and the Skyline
Medical Entities enjoy undisturbed possession of such leased assets, subject to
the Skyline Medical Permitted Encumbrances.

 





14

 

 

3.8              Loans. The Skyline Medical SEC Documents describe the material
terms of any outstanding loans and advances made by any of the Skyline Medical
Entities to any Skyline Medical Associate.

 

3.9              [Reserved.]

 

3.10          Intellectual Property. Skyline Medical owns or possesses its
Intellectual Property Rights. None of Skyline Medical’s Intellectual Property
Rights have expired, terminated or been abandoned, or are expected to expire,
terminate or be abandoned, within three years from the date of this Agreement,
which could reasonably be expected to result in a Material Adverse Effect. The
Company has no knowledge of any material infringement by the Company of
Intellectual Property Rights of others, except as disclosed in the Skyline
Medical SEC Documents. There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company, being threatened, against the
Company regarding its Intellectual Property Rights and which would reasonably be
expected to have a Material Adverse Effect, except as disclosed in the SEC
Documents. The Company is not aware of any facts or circumstances which might
give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of its Intellectual Property Rights,
except where failure to take such measures would not, either individually or in
the aggregate, reasonably be expected to materially affect the value of its
Intellectual Property Rights.

 

3.11          Contracts and Commitments; No Default.

 

(a)                The following contracts are referred to as the “Material
Skyline Medical Contracts”:

 

(i)                 any management, employment, severance, retention,
transaction bonus, change in control, consulting, relocation, repatriation or
expatriation agreement or other Contract between: (a) any of the Skyline Medical
Entities or any Skyline Medical Affiliate; and (b) any Skyline Medical
Associate, other than any such Contract that is terminable “at will” (or
following a notice period imposed by applicable Legal Requirements) without any
obligation on the part of any Skyline Medical Entity or any Skyline Medical
Affiliate to make any severance, termination, change in control or similar
payment or to provide any benefit;

 

(ii)               any Contract that provides for (A) reimbursement of any
Skyline Medical Associate for, or advancement to any Skyline Medical Associate
of, legal fees or other expenses associated with any Legal Proceeding or the
defense thereof or (B) indemnification of any Skyline Medical Associate;

 

(iii)             any Contract constituting an indenture, mortgage, note,
installment obligation, agreement or other instrument relating to the borrowing
of money by any Skyline Medical Entity;

 

(iv)             any Contract that (A) is not terminable on 30 days or less
notice without penalty, (B) is over one year in length of obligation to any
Skyline Medical Entity, (C) involves an obligation of more than $50,000 over its
term, (D) represents more than 10% of the revenue or expense of any Skyline
Medical Entity in the nine-month period ended September 30, 2017; or (E) is a
material master services or product supply agreement;

 







15

 

 

(v)               any Contract for the lease or sublease of the Skyline Medical
Leased Real Property;

 

(vi)             any Contract incorporating any guaranty, any warranty, any
sharing of liabilities or any indemnity (including any indemnity with respect to
Intellectual Property or Intellectual Property Rights) or similar obligation,
other than Contracts entered into in the ordinary course of business;

 

(vii)           any Contract for the license, sale or other disposition or use
of Skyline Medical IP (other than a shrink-wrap license or ordinary-course
customer contracts granting a non-exclusive right and non-transferrable right to
use Skyline Medical IP during the term of such agreement);

 

(viii)         any Contract imposing any restriction on the right or ability of
any Skyline Medical Entity (A) to compete with any other Person or (B) to
solicit, hire or retain any Person as a director, officer, employee, consultant
or independent contractor;

 

(ix)             any Contract imposing any obligation or requirement to provide
funds to or make any investment (in the form of a loan, capital contribution or
otherwise) in any person or entity;

 

(x)               outstanding sales or purchase Contracts, commitments or
proposals that will result in any material loss upon completion or performance
thereof after allowance for direct distribution expenses; or

 

(xi)             any Contract, the termination of which would reasonably be
expected to have a Skyline Medical Material Adverse Effect.

 

(b)               Except as set forth in Part 3.11(b) of the Skyline Medical
Disclosure Schedule, all of the Material Skyline Medical Contracts are valid and
enforceable by and against the Skyline Medical Entity party thereto in
accordance with their terms, and are in full force and effect. No Skyline
Medical Entity is in breach, violation or default, however defined, in the
performance of any of its obligations under any of the Material Skyline Medical
Contracts, and no facts or circumstances exist which, whether with the giving of
due notice, lapse of time, or both, would constitute such breach, violation or
default thereunder or thereof by such Skyline Medical Entity. To the Knowledge
of Skyline Medical, no other party to a Material Skyline Medical Contract is in
breach, violation or default, however defined, thereunder or thereof, and no
facts or circumstances exist which, whether with the giving of due notice, lapse
of time, or both, would constitute such a breach, violation or default
thereunder or thereof by such other party. No other party to a Material Skyline
Medical Contract (or any Contract with a customer or potential customer of the
Skyline Medical) has provided notice to the Skyline Medical of any plans,
intentions or actions that would have an adverse effect on the scope of services
to be provided by or profitability of the Skyline Medical, or the availability
of product or services being purchased by the Skyline Medical (a “Skyline
Medical Adverse Contract Notice”).

 

3.12          Compliance with Legal Requirements. Except as set forth on Part
3.12 of the Skyline Medical Disclosure Schedule, each of the Skyline Medical
Entities is, and has at all times since January 1, 2013 been, in compliance in
all material respects with all applicable Legal Requirements, including Legal
Requirements relating to employment, privacy law matters, exportation of goods
and services, environmental matters, securities law matters and Taxes. Since
January 1, 2013 until the date hereof, none of the Skyline Medical Entities has
received any written notice (or, to the Knowledge of Skyline Medical, any other
communication, whether written or otherwise) from any Governmental Body or other
Person regarding any actual or possible violation in any material respect of, or
failure to comply in any material respect with, any Legal Requirement.

 

3.13          Governmental Authorizations. The Skyline Medical Entities hold all
Governmental Authorizations necessary to enable the Skyline Medical Entities to
conduct their respective businesses in the manner in which such businesses are
currently being except where the failure to hold such Governmental
Authorizations would not reasonably be expected to have or result in a Skyline
Medical Material Adverse Effect. All such Governmental Authorizations are valid
and in full force and effect. Each Skyline Medical Entities is, and at all times
since January 1, 2013 has been, in compliance in all material respects with the
terms and requirements of such Governmental Authorizations. Since January 1,
2013, none of the Skyline Medical Entities has received any written notice (or,
to the Knowledge of Skyline Medical, any other communication, whether written or
otherwise) from any Governmental Body regarding: (i) any actual or possible
material violation of or failure to comply in any material respect with any term
or requirement of any material Governmental Authorization; or (ii) any actual or
possible revocation, withdrawal, suspension, cancellation, termination or
modification of any material Governmental Authorization.

 



16

 

 

3.14          Tax Matters.

 

(a)                Each of the material Tax Returns required to be filed by or
on behalf of the respective Skyline Medical Entities with any Governmental Body
(the “Skyline Medical Returns”): (i) has been filed on or before the applicable
due date (including any extensions of such due date); and (ii) has been prepared
in all material respects in compliance with all applicable Legal Requirements
(except as subsequently corrected by amended Tax Returns). All Taxes shown on
the Skyline Medical Returns, including any amendments, to be due have been
timely paid.

 

(b)               No Skyline Medical Entity and no Skyline Medical Return is
currently under (or since January 1, 2012 has been under) audit by any
Governmental Body, and to the Knowledge of Skyline Medical, no Governmental Body
has delivered to any Skyline Medical Entity since January 1, 2012 a notice or
request to conduct a proposed audit or examination with respect to Taxes.

 

(c)                No claim or Legal Proceeding is pending or, to the Knowledge
of Skyline Medical, has been threatened against or with respect to any Skyline
Medical Entity in respect of any material Tax. There are no unsatisfied
Liabilities for material Taxes with respect to any notice of deficiency or
similar document received by any Skyline Medical Entity with respect to any
material Tax (other than liabilities for Taxes asserted under any such notice of
deficiency or similar document which are being contested in good faith by the
Skyline Medical Entities and with respect to which reserves for payment have
been established on the Skyline Medical Latest Balance Sheet in accordance with
GAAP). There are no Encumbrances for material Taxes upon any of the assets of
any of the Skyline Medical Entities except Encumbrances for current Taxes not
yet due and payable or being contested in good faith by appropriate Legal
Proceedings and for which reserves have been established in accordance with
GAAP. No claim which has resulted or could reasonably be expected to result in
an obligation to pay material Taxes has ever been made by any Governmental Body
in a jurisdiction where a Skyline Medical Entity does not file a Tax Return that
it is or may be subject to taxation by that jurisdiction.

 

(d)               Skyline Medical has delivered or made available to the Company
accurate and complete copies of all federal and state income Tax Returns of the
Skyline Medical Entities with respect to periods after January 1, 2013.

 

(e)                Each of the Skyline Medical Entities has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party, and all Forms W-2 and 1099 required with respect thereto have
been properly completed and timely filed.

 

(f)                None of the Skyline Medical Entities (i) has been a member of
an Affiliated Group filing a consolidated federal income Tax Return (other than
an Affiliated Group the common parent of which was the Skyline Medical) or (ii)
has any liability for the Taxes of any Person (other than the Skyline Medical
Entities) under Treasury Regulation Section 1.1502-6 (or any similar provision
of state, local, or non-U.S. law), as a transferee or successor, by contract, or
otherwise.

 



17

 

 

3.15          Employee and Labor Matters; Benefit Plans. Except as set forth in
Part ___ of the Company Disclosure Schedule, The Company is not a party to any
collective bargaining agreement nor does it employ any member of a union. No
executive officer (as defined in Rule 501(f) promulgated under the 1933 Act) or
other key employee of the Company has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. To the knowledge of the Company, no executive officer or other
key employee of the Company is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer or other key employee (as the case may be) does
not subject the Company to any liability with respect to any of the foregoing
matters. The Company is in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

3.16          Environmental Matters. Except as would not, individually or in the
aggregate, have a Skyline Medical Material Adverse Effect: (i) the Skyline
Medical Entities are in compliance with applicable Legal Requirements relating
to Environmental Laws; (ii) the Skyline Medical Entities possess all Permits
required under Environmental Laws necessary for their operations, and such
operations are in compliance with applicable Permits; and (iii) no Legal
Proceeding arising under or pursuant to Environmental Laws is pending, or to the
Knowledge of the Skyline Medical, threatened in writing, against any Skyline
Medical Entity.

 

3.17          Insurance. Part 3.17 of the Skyline Medical Disclosure Schedule
sets forth a true, correct and complete list of all insurance policies carried
by the Skyline Medical Entities (the “Skyline Medical Insurance Policies”), the
amounts and types of insurance coverage available thereunder and all insurance
loss runs and workers’ compensation claims received for the past three policy
years. The Company has made available to the Company true, complete and correct
copies of all Skyline Medical Insurance Policies. With respect to each Skyline
Medical Insurance Policy, (i) such policy is legal, valid, binding and
enforceable in accordance with its terms and is in full force and effect, and
(ii) no Skyline Medical Entity is in breach or default, and no event has
occurred which, after notice or the lapse of time, or both, would constitute a
breach or default or permit termination or modification under such policy. All
premiums payable under all Skyline Medical Insurance Policies have been timely
paid, and the Skyline Medical Entities are in compliance with the terms of all
Skyline Medical Insurance Policies. There has been no threatened termination of,
or material premium increases with respect to, any Skyline Medical Insurance
Policy.

 

3.18          Legal Proceedings; Orders.

 

(a)                There is no pending Legal Proceeding, and (to the Knowledge
of Skyline Medical) no Person has threatened to commence any Legal Proceeding:
(i) that involves any of the Skyline Medical Entities, or any business of any of
the Skyline Medical Entities, any of the assets owned, leased or used by any of
the Skyline Medical Entities; or (ii) that challenges, or that may have the
effect of preventing, delaying, making illegal or otherwise interfering with,
the Share Exchange or any of the other Contemplated Transactions.

 

(b)               To the Knowledge of Skyline Medical, there is no Order to
which any of the Skyline Medical Entities, or any of the assets owned or used by
any of the Skyline Medical Entities, is subject. To the Knowledge of Skyline
Medical, no officer or other key employee of any of the Skyline Medical Entities
is subject to any Order that prohibits such officer or other employee from
engaging in or continuing any conduct, activity or practice relating to the
business of any of the Skyline Medical Entities.

 



18

 

 

3.19          No Vote Required. No vote of the holders of any class or series of
Skyline Medical’s capital stock is necessary to approve the Share Exchange or
this Agreement.

 

3.20          Non-Contravention; Consents. Assuming compliance with the
applicable provisions of the DGCL, neither (1) the execution and delivery of
this Agreement by Skyline Medical, nor (2) the consummation of the Share
Exchange or any of the other Contemplated Transactions, would reasonably be
expected to, directly or indirectly (with or without notice or lapse of time):

 

(a)                contravene, conflict with or result in a violation of: (i)
any of the provisions of the certificate of incorporation, bylaws or other
charter or organizational documents of any of the Skyline Medical Entities; or
(ii) any resolution adopted by the stockholders, the Board of Directors or any
committee of the Board of Directors of any of the Skyline Medical Entities;

 

(b)               contravene, conflict with or result in a violation of, any
Legal Requirement or any Order to which any of the Skyline Medical Entities, or
any of the assets owned or used by any of the Skyline Medical Entities, is
subject;

 

(c)                contravene, conflict with or result in a violation of any of
the terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by any of the Skyline Medical Entities or that otherwise relates to
the business of any of the Skyline Medical Entities or to any of the assets
owned or used by any of the Skyline Medical Entities;

 

(d)               contravene, conflict with or result in a violation or breach
of, or result in a default under, any provision of any Skyline Medical Material
Contract, or give any Person the right to: (i) declare a default or exercise any
remedy under any such Skyline Medical Material Contract; (ii) a rebate,
chargeback, penalty or change in delivery schedule under any such Skyline
Medical Material Contract; (iii) accelerate the maturity or performance of any
such Skyline Medical Material Contract; or (iv) cancel, terminate or modify any
right, benefit, obligation or other term of such Skyline Medical Material
Contract;

 

(e)                result in the imposition or creation of any Encumbrance upon
or with respect to any tangible asset owned or used by any of the Skyline
Medical Entities (except for the Skyline Medical Permitted Encumbrances; or

 

(f)                result in the disclosure or delivery to any escrowholder or
other Person of any material Skyline Medical IP (including Skyline Medical
Source Code), or the transfer of any asset of any of the Skyline Medical
Entities to any Person.

 

Except as may be required by the Securities Act, state securities laws, the
Exchange Act, FINRA, and the DGCL, none of the Skyline Medical Entities was, is
or will be required to make any filing with or give any notice to, or to obtain
any Consent from, any Person in connection with: (x) the execution, delivery or
performance of this Agreement; or (y) the consummation of the Share Exchange or
any of the other Contemplated Transactions.

 

3.21          No Financial Advisor. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Share Exchange or any of the other Contemplated Transactions based upon
arrangements made by or on behalf of any of the Skyline Medical Entities.

 

3.22          Disclosure. No representation or warranty of Skyline Medical in
this Agreement, nor any statement, certificate or other document furnished or to
be furnished by Skyline Medical pursuant hereto, nor the exhibits and schedules
hereto, contains any untrue statement of a material fact, or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 



19

 

 

Article 4.
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES

 

4.1              Voting of Skyline Medical Common Stock Held in Escrow. While
the Skyline Medical Common Stock is held in escrow by the Escrow Agent pursuant
to terms of the Escrow Agreement, the Company hereby covenants to vote all
shares of the Skyline Medical Common Stock in favor of any and all proposals to
Skyline Medical’s stockholders that are by Skyline Medical’s Board of Directors
and management.

 

4.2              Transfer or Resale of Skyline Medical Common Stock Held in
Escrow. While the Skyline Medical Common Stock is held in escrow by the Escrow
Agent pursuant to the Escrow Agreement, the Company hereby covenants that it
will not sell, offer to sell, contract or agree to sell, hypothecate, assign,
transfer, pledge, grant any option to purchase or otherwise dispose of, or
announce the intention to otherwise dispose of, directly or indirectly, any
shares of the Skyline Medical Common Stock.

 

4.3              Transfer or Resale of Skyline Medical Common Stock after
Released from Escrow.

 

(a)                The Company understands that: (i) the Securities have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
at any time after the Skyline Medical Common Stock is released from escrow to
the Company by the Escrow Agent pursuant to terms of the Escrow Agreement,
unless (A) subsequently registered thereunder, (B) the Company shall have
delivered to Skyline Medical (if requested by Skyline Medical) an opinion of
counsel to the Company, in a form reasonably acceptable to Skyline Medical, to
the effect that such shares of Skyline Medical Common Stock to be sold, assigned
or transferred may be sold, assigned or transferred pursuant to an exemption
from such registration, or (C) the Company provides Skyline Medical with
reasonable assurance that such shares of Skyline Medical Common Stock can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the Securities Act (or a successor rule thereto) (collectively, “Rule
144”); (ii) any sale of the shares of Skyline Medical Common Stock made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of the shares of Skyline
Medical Common Stock under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
promulgated thereunder; and (iii) neither Skyline Medical nor any other Person
is under any obligation to register the shares of Skyline Medical Common Stock
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.

 

(b)               At any time after the Skyline Medical Common Stock is released
from escrow to the Company by the Escrow Agent pursuant to terms of the Escrow
Agreement and for a period of two years thereafter, if the Company seeks to sell
or transfer all or part of the Skyline Medical Common Stock any buyer other than
Skyline Medical in a private transaction that is exempt from registration under
the Securities Act or any state securities laws, then the Company must first
offer the opportunity to Skyline Medical to purchase such shares of Skyline
Medical Common Stock. Should Skyline Medical decline to purchase such shares
within 2 trading days from Skyline Medical’s receipt of written notice of the
offer (the “Offer Notice”) from the Company, then the Company may sell such
shares to such respective Third Party upon the exact same terms and conditions
offered by the Company to Skyline Medical, which transaction must be completed
within 7 days after the date of the Offer Notice.

 

(c)                At any time after the Skyline Medical Common Stock is
released from escrow to the Company by the Escrow Agent pursuant to terms of the
Escrow Agreement and for a period of two years thereafter, if the Company seeks
to sell or transfer all or part of the Skyline Medical Common Stock on any
public market, the Company’s sales of Skyline Common Stock in any week will be
limited to two percent (2%) of the average weekly trading volume of Skyline
common stock during the four calendar weeks prior to such week.

 



20

 

 

4.4              Company Note. On October 27, 2017, the Company issued to
Skyline Medical a secured promissory note (the “Company Note”) pursuant to which
Skyline Medical has advanced an aggregate amount of $500,000 to the Company.
Effective as of the Closing Date and continuing until no obligations remain
outstanding under the Company Note, Skyline Medical shall have the option to
convert the principal balance of the Company Note into such number of shares of
common stock, $0.001 par value per share, of the Company that is equal to five
percent (5%) of the then-outstanding common stock of the Company on the date of
conversion. Notwithstanding the statement of intention in Section 3 of that
certain Term Sheet Relating to a Proposed Joint Venture Agreement dated November
15, 2017 between the Company and Skyline Medical, it is not contemplated that
the Company Note will be contributed to said joint venture, and the proposed
joint venture will be modified so that Skyline’s interest will not be based on
the Company Note.

 

4.5              Company Board Seat. Effective as of the Closing Date and
continuing until such time Skyline Medical beneficially owns none of the
outstanding capital stock of the Company on as as-converted basis, one member of
the Board of Directors of the Company shall be designated by Skyline Medical.

 

4.6              Skyline Medical Consent Rights. Effective as of the Closing
Date and continuing until such time Skyline Medical beneficially owns none of
the outstanding capital stock of the Company on as as-converted basis, the
Company must obtain prior written approval from Skyline Medical before the
Company may (a) issue any equity securities or securities convertible into
equity securities of the Company, (b) redeem any of its capital stock, (c) incur
indebtedness, (d) sell all or substantially all of its assets or (e) acquire any
other entity or business by merger, consolidation, acquisition of equity
securities or acquisition of stock.

 

4.7              Rights to Name. Effective as of the Closing Date and without
further action, the Company hereby assigns to Skyline Medical all right, title
and interest in the name “Precision Therapeutics”, including any related
trademarks, trade names, logos and domain names. The Company will execute any
assignments or documents requested by Skyline Medical to effect this assignment.

 

Article 5.
MISCELLANEOUS PROVISIONS

 

5.1              Termination. This Agreement may be terminated at any time prior
to the Closing by written agreement of all of the parties hereto. Unless
extended by written agreement of all of the parties hereto, this Agreement shall
terminate on March 31, 2018 in the event that the Closing has not occurred by
such date.

 

5.2              Survival. The articles and sections of this Agreement which by
their terms are to be performed or enforced after or apply to the period of time
after the termination or expiration of this Agreement will survive the
termination or expiration of this Agreement, including without limitation, the
covenants and agreements contained in Article 4.

 

5.3              Amendment. This Agreement may be amended with the approval of
the respective Boards of Directors of the Company and Skyline Medical at any
time without approval of any of the Company’s stockholders; provided, however,
that no amendment shall be made which by applicable Legal Requirement requires
further approval of the Company’s stockholders without the further approval of
such stockholders. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 



21

 

 

5.4              Waiver.

 

(a)                Subject to paragraphs (b) and (c) below, any party hereto
may: (i) extend the time for the performance of any of the obligations or other
acts of the other parties to this Agreement; (ii) waive any inaccuracy in or
breach of any representation, warranty, covenant or obligation of the other
party in this Agreement or in any document delivered pursuant to this Agreement;
and (iii) waive compliance with any covenant, obligation or condition for the
benefit of such party contained in this Agreement.

 

(b)               No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.

 

(c)                No party shall be deemed to have waived any claim arising out
of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such party; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.

 

5.5              Entire Agreement; Counterparts; Exchanges by Facsimile or
Electronic Delivery. This Agreement and the other agreements, exhibits and
disclosure schedules referred to herein constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter hereof and
thereof. No provision in this Agreement shall limit any party’s rights or
remedies in the case of fraud. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument. The exchange of a fully executed
Agreement (in counterparts or otherwise) by facsimile or by other electronic
delivery shall be sufficient to bind the parties to the terms and conditions of
this Agreement.

 

5.6              Applicable Law; Jurisdiction; Specific Performance; Remedies.
This Agreement shall be governed by, and construed in accordance with, the Legal
Requirements of the State of Delaware, regardless of the Legal Requirements that
might otherwise govern under applicable principles of conflicts of Legal
Requirements thereof. In any action between any of the parties arising out of or
relating to this Agreement or any of the Contemplated Transactions: (a) each of
the parties irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of the state and federal courts located in
Hennepin County, Minnesota; and (b) each of the parties irrevocably waives the
right to trial by jury. The parties agree that irreparable damage would occur
and that the parties would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, in addition to any other remedies available to them. Each
party hereby waives any requirement for the securing or posting of any bond in
connection with seeking such injunction or injunctions.

 

5.7              Assignability; No Third Party Rights. This Agreement shall be
binding upon, and shall be enforceable by and inure solely to the benefit of,
the parties hereto and their respective successors and assigns; provided,
however, that neither this Agreement nor any party’s rights or obligations
hereunder may be assigned or delegated by such party without the prior written
consent of the other parties, and any attempted assignment or delegation of this
Agreement or any of such rights or obligations by any party without the prior
written consent of the other parties shall be void and of no effect. Nothing in
this Agreement, express or implied, is intended to or shall confer upon any
Person (other than the parties hereto) any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement, except the Company
Indemnified Party and the Skyline Medical’s Indemnified Parties.

 



22

 

 

5.8              Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given or made as follows: (a) if sent by registered or certified
mail in the United States return receipt requested, upon receipt; (b) if sent
designated for overnight delivery by nationally recognized overnight air courier
(such as Federal Express), one business day after mailing; (c) if sent by
facsimile transmission before 5:00 p.m. Central Time, when transmitted and
receipt is confirmed; (d) if sent by facsimile transmission after 5:00 p.m.
Central Time and receipt is confirmed, on the following business day; and (e) if
otherwise actually personally delivered, when delivered, provided that such
notices, requests, demands and other communications are delivered to the address
set forth below, or to such other address as any party shall provide by like
notice to the other parties to this Agreement:

 

if to Skyline Medical:

 

Skyline Medical Inc.
2915 Commers Drive, Suite 900
Eagan, Minnesota 55121
Attention: Bob Myers, Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

Maslon LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Attention: Martin R. Rosenbaum

 

if to the Company:

 

Helomics Holding Corporation
91 43RD Street, Suite 220

Pittsburgh, PA 15201
Attention: Gerald J. Vardzel Jr., President & CEO



5.9              Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction. Upon such determination
that any term or provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the Contemplated Transactions are fulfilled to
the fullest extent possible.

 

5.10          Construction.

 

(a)                For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include masculine and feminine genders.

 



23

 

 

(b)               The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.

 

(c)                As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

(d)               Except as otherwise indicated, all references in this
Agreement to “Articles,” “Sections,” “Exhibits” and “Schedules” are intended to
refer to Articles and Sections of this Agreement and Exhibits or Schedules to
this Agreement.

 

(e)                The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

(f)                All references in this Agreement to “dollars” or “$” shall
mean United States Dollars.

 

(g)                For purposes of disclosures required by Article 2 and Article
3, any references to amounts in dollars shall include foreign currency
equivalents.

 

 

* * * * * * *

 

 

 

 

 



24

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

 

  SKYLINE MEDICAL INC.               By:       /s/ Carl Schwartz   Name:  Carl
Schwartz   Title:  Chief Executive Officer               HELOMICS HOLDING
CORPORATION               By:     /s/ Gerald J. Vardzel   Name:  Gerald J.
Vardzel   Title:  Chief Executive Officer

 

 

 

 

 

Signature Page –

Share Exchange Agreement

 





 

 

Exhibit A
CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit A):

 

“Affiliated Group” shall mean an “affiliated group” within the meaning of Code
Section 1504(a) or any similar group defined under a similar provision of state,
local, or non-U.S. Tax law.

 

“Agreement” shall mean the Share Exchange Agreement to which this Exhibit A is
attached, as it may be amended from time to time.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Company Affiliate” shall mean any Person under common control with any of the
Company Entities within the meaning of Section 414(b), Section 414(c), Section
414(m) or Section 414(o) of the Code, and the regulations issued thereunder.

 

“Company Associate” shall mean any current or former officer, employee
(full-time or part-time), independent contractor, consultant, director or
statutory auditor of or to any of the Company Entities or any Company Affiliate.

 

“Company Board” shall mean the Company’s Board of Directors.

 

“Company Common Stock” shall mean the Common Stock, $0.0001 par value per share,
of the Company.

 

“Company Disclosure Schedule” shall mean the Company Disclosure Schedule
prepared by the Company and delivered to the Skyline Medical on the date hereof
in accordance with this Agreement.

 

“Company Entities” shall mean: the Company and each of the Company’s
Subsidiaries.

 

“Company Equity Award” shall mean any Company Option and any other type of award
issued or issuable under the terms of the Company Equity Plan.

 

“Company Equity Plan” shall mean the Company’s 2016 Stock Option Plan, as
amended.

 

“Company Material Adverse Effect” shall mean any effect, change, claim, event or
circumstance (collectively, “Effect”) that, considered together with all other
Effects, is or would reasonably be expected to be or to become materially
adverse to, or has or would reasonably be expected to have or result in a
material adverse effect on: (a) the business, financial condition, results of
operations or prospects of the Company Entities taken as a whole; provided,
however, that, in no event shall any Effects resulting from any of the
following, alone or in combination, be deemed to constitute, or be taken into
account in determining whether there has occurred, a Company Material Adverse
Effect: (i) conditions generally affecting the industries in which the Company
participates or the U.S. or global economy as a whole, to the extent that such
conditions do not have a disproportionate impact on the Company Entities, taken
as a whole, as compared to other industry participants; (ii) general conditions
in the financial markets, and any changes therein (including any changes arising
out of acts of terrorism, war, weather conditions or other force majeure
events), to the extent that such conditions do not have a disproportionate
impact on the Company Entities, taken as a whole, as compared to other industry
participants; (iii) changes in GAAP (or any interpretations of GAAP) applicable
to Company or any of its Subsidiaries; (iv) the failure to meet public estimates
or forecasts of revenues, earnings of other financial metrics, in and of itself,
or the failure to meet internal projections, forecasts or budgets of revenues,
earnings or other financial metrics, in and of itself (it being understood,
however, that, except as otherwise provided in clauses (i), (ii), (iii), (v),
(vi), (vii), or (viii) of this sentence, any Effect giving rise to or
contributing to any such failure may give rise to a Company Material Adverse
Effect and may be taken into account in determining whether a Company Material
Adverse Effect has occurred); (v) any lawsuit commenced by a stockholder of the
Company (in his, her or its capacity as a stockholder) directly resulting from
the execution of this Agreement or the performance of the Contemplated
Transactions; (vi) loss of employees, suppliers or customers (including customer
orders or Contracts) resulting directly from the announcement or pendency of
this Agreement or the Contemplated Transactions; (vii) the taking of any action
expressly required to be taken pursuant to this Agreement or the taking of any
action requested by Skyline Medical to be taken pursuant to the terms of the
Agreement to the extent taken in accordance with such request; or (viii) changes
in applicable Legal Requirements after the date hereof; or (b) the ability of
the Company to consummate the Share Exchange or any of the other Contemplated
Transactions.

 



A-1

 

 

“Company Options” shall mean options to purchase shares of Company Common Stock
from the Company (whether granted by the Company pursuant to the Company Equity
Plan, assumed by the Company in connection with any merger, acquisition or
similar transaction or otherwise issued or granted and whether vested or
unvested).

 

“Company Preferred Stock” shall mean the Series A Preferred Stock, par value
$0.0001 per share, of the Company.

 

“Company Stock” shall mean the Company Common Stock and the Company Preferred
Stock.

 

“Company Warrant” means each outstanding warrant to acquire equity securities of
the Company or any other right of any kind, other than a Company Option, to
acquire capital stock of the Company.

 

“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).

 

“Contemplated Transactions” shall mean the Share Exchange and the other
transactions contemplated by the Agreement.

 

“Contract” shall mean any agreement, contract, subcontract, lease, instrument,
note, option, warranty, purchase order, license, sublicense, insurance policy,
benefit plan or legally binding commitment or undertaking, written or oral.

 

“DGCL” shall mean the General Corporation Law of the State of Delaware.

 

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
easement, encroachment, imperfection of title, title exception, title defect,
right of possession, lease, tenancy license, security interest, encumbrance,
claim, infringement, interference, option, right of first refusal, preemptive
right, community property interest or restriction of any nature (including any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the receipt of any income
derived from any asset, any restriction on the use of any asset and any
restriction on the possession, exercise or transfer of any other attribute of
ownership of any asset).

 

“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity.

 



A-2

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“GAAP” shall mean generally accepted accounting principles in the United States.

 

“Governmental Authorization” shall mean any: (a) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement; or (b)
right under any Contract with any Governmental Body.

 

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal); or (d) self-regulatory organization.

 

“Knowledge” of a party shall mean the actual or constructive knowledge of an
executive officer (as such term is defined under the rules promulgated by the
SEC) of such party.

 

“Legal Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.

 

“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, order, award, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body, and the
provisions of the current organizational documents and internal rules of the
applicable Entity.

 

“Order” shall mean any order, writ, injunction, judgment or decree.

 

“Skyline Medical Affiliate” shall mean any Person under common control with any
of the Skyline Medical Entities within the meaning of Section 414(b), Section
414(c), Section 414(m) or Section 414(o) of the Code, and the regulations issued
thereunder.

 

“Skyline Medical Associate” shall mean any current or former officer, employee
(full-time or part-time), independent contractor, consultant, director or
statutory auditor of or to any of the Skyline Medical Entities or any Skyline
Medical Affiliate.

 

“Skyline Medical Board” shall mean Skyline Medical’s Board of Directors.

 

“Skyline Medical Common Stock” shall mean the Common Stock, $0.01 par value per
share, of Skyline Medical.

 

“Skyline Medical Disclosure Schedule” shall mean the Skyline Medical Disclosure
Schedule prepared by the Skyline Medical and delivered to the Company on the
date hereof in accordance with this Agreement.

 

“Skyline Medical Entities” shall mean: (a) Skyline Medical; and (b) each of
Skyline Medical’s Subsidiaries.

 



A-3

 

 

“Skyline Medical Equity Award” shall mean any Skyline Medical Option or other
award issued pursuant to the Skyline Medical Equity Plans.

 

“Skyline Medical Equity Plans” shall mean Skyline Medical’s Amended and Restated
2012 Stock Incentive Plan, as amended.

 

“Skyline Medical Latest Balance Sheet” shall mean the latest consolidated
balance sheet of Skyline Medical and its consolidated Subsidiaries included in
the Skyline Medical SEC Filings.

 

“Skyline Medical Material Adverse Effect” shall mean any Effect that, considered
together with all other Effects, is or would reasonably be expected to be or to
become materially adverse to, or has or would reasonably be expected to have or
result in a material adverse effect on: (a) the business, financial condition,
results of operations or prospects of Skyline Medical and its Subsidiaries taken
as a whole; provided, however, that, in no event shall any Effects resulting
from any of the following, alone or in combination, be deemed to constitute, or
be taken into account in determining whether there has occurred, a Skyline
Medical Material Adverse Effect: (i) conditions generally affecting the
industries in which Skyline Medical participates or the U.S. or global economy
as a whole, to the extent that such conditions do not have a disproportionate
impact on the Skyline Medical Entities, taken as a whole, as compared to other
industry participants; (ii) general conditions in the financial markets, and any
changes therein (including any changes arising out of acts of terrorism, war,
weather conditions or other force majeure events), to the extent that such
conditions do not have a disproportionate impact on the Skyline Medical
Entities, taken as a whole, as compared to other industry participants; (iii)
changes in the trading price or trading volume of Skyline Medical Common Stock
(it being understood, however, that, except as otherwise provided in clauses
(i), (ii), (iv), (v), (vi), (vii), (viii) or (ix) of this sentence, any Effect
giving rise to or contributing to such changes in the trading price or trading
volume may give rise to a Skyline Medical Material Adverse Effect and may be
taken into account in determining whether a Skyline Medical Material Adverse
Effect has occurred); (iv) changes in GAAP (or any interpretations of GAAP)
applicable to Skyline Medical or any of its Subsidiaries; (v) the failure to
meet public estimates or forecasts of revenues, earnings of other financial
metrics, in and of itself, or the failure to meet internal projections,
forecasts or budgets of revenues, earnings or other financial metrics, in and of
itself (it being understood, however, that, except as otherwise provided in
clauses (i), (ii), (iii), (iv), (vi), (vii), (viii) or (ix) or of this sentence,
any Effect giving rise to or contributing to any such failure may give rise to a
Skyline Medical Material Adverse Effect and may be taken into account in
determining whether a Skyline Medical Material Adverse Effect has occurred);
(vi) any lawsuit commenced by a stockholder of Skyline Medical (in his, her or
its capacity as a stockholder) directly resulting from the execution of this
Agreement or the performance of the Contemplated Transactions; (vii) loss of
employees, suppliers or customers (including customer orders or Contracts)
resulting directly from the announcement or pendency of this Agreement or the
Contemplated Transactions; (viii) the taking of any action expressly required to
be taken pursuant to this Agreement or the taking of any action requested by the
Company to be taken pursuant to the terms of the Agreement to the extent taken
in accordance with such request; or (ix) changes in applicable Legal
Requirements after the date hereof; or (b) the ability of Skyline Medical to
consummate the Share Exchange or any of the other Contemplated Transactions.

 

“Skyline Medical Options” shall mean options to purchase shares of Skyline
Medical Common Stock from Skyline Medical (whether granted by Skyline Medical
pursuant to the Skyline Medical Equity Plans, assumed by Skyline Medical or
otherwise).

 

“Skyline Medical Source Code” shall mean any source code, or any portion, aspect
or segment of any source code, relating to any Intellectual Property owned by or
licensed to any of the Skyline Medical Entities or otherwise used by any of the
Skyline Medical Entities, including the Skyline Medical Product Software.

 



A-4

 

 

“Skyline Medical Warrant” means each outstanding warrant to acquire equity
securities of the Company or any other right of any kind, other than a Skyline
Medical Option, to acquire capital stock of Skyline Medical.

 

“Person” shall mean any individual, Entity or Governmental Body.

 

“Sarbanes-Oxley Act” shall mean the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” of a Person means an Entity in which such Person directly or
indirectly owns or purports to own, beneficially or of record: (a) an amount of
voting securities of or other interests in such Entity that is sufficient to
enable such Person to elect at least a majority of the members of such Entity’s
Board of Directors or other governing body; or (b) at least 25% of the
outstanding equity, voting or financial interests in such Entity.

 

“Tax” shall mean any federal, state, local, foreign or other tax (including any
income tax, franchise tax, capital gains tax, gross receipts tax, value-added
tax, surtax, estimated tax, unemployment tax, national health insurance tax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, business tax, withholding tax or payroll tax), levy, assessment,
tariff, duty (including any customs duty), deficiency or fee, and any related
charge or amount (including any fine, penalty or interest), whether disputed or
not, imposed, assessed or collected by or under the authority of any
Governmental Body.

 

“Tax Return” shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate, claim for review or other document or information, any
schedule or attachment thereto, and any amendment or supplement to any of the
foregoing, filed with or submitted to, or required to be filed with or submitted
to, any Governmental Body in connection with the determination, assessment,
collection or payment of any Tax or in connection with the administration,
implementation or enforcement of or compliance with any Legal Requirement
relating to any Tax.

 





A-5

 

 

Exhibit B
FORM OF ESCROW AGREEMENT

 

 

 

 

 

 

 

 

 

 

 



1

 

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT, dated as of January 11, 2018 (this “Agreement”), is made
and entered into by and among Helomics Holding Corporation, a Delaware
corporation (“Payee”), Skyline Medical Inc., a Delaware corporation (“Skyline”),
and Corporate Stock Transfer, Inc., a stock transfer agent, paying agent and
escrow agent services company, as escrow agent hereunder (“Escrow Agent”).

 

BACKGROUND

 

A.       Payee and Skyline have entered into that certain Share Exchange
Agreement, dated as of January 11, 2018 (the “Share Exchange Agreement”).

 

B.       The Share Exchange Agreement provides that Skyline shall deposit shares
of its common stock in an escrow account, the shares in such account will be
released to Payee or Skyline upon the occurrence of certain events and at
certain times as set forth herein and in Section 1.1 of the Share Exchange
Agreement.

 

C.       Escrow Agent has agreed to accept, hold, release and transmit the
shares deposited with it in accordance with the terms of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals (which are incorporated
herein in full) and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, for themselves, their
successors and assigns, hereby agree as follows:

 

1.                  Definitions. The following terms shall have the following
meanings when used herein:

 

“Claim” shall mean a claim made by Payee to release all of the Escrow Shares to
Payee under Section 1.1 of the Share Exchange Agreement, following a
determination that the Payee’s revenues in any 12-month period have been equal
to or greater than $8,000,000.00.

 

“Claim Notice” shall mean a written notification, signed by Payee, which shall
specify (1) the event with respect to which a Claim is being made, (2) the facts
giving rise to and the alleged basis for such Claim, and (3) the date of such
Claim Notice. The Claim Notice also shall include a certification by Payee that
the Claim is being made pursuant to the Share Exchange Agreement and this
Agreement.

 

“Claim Response” shall mean a written notification, signed by Skyline, which
shall set forth whether Skyline disputes or contests a Claim Notice or the
subject matter of the Claim described therein and, if so, the facts giving rise
to and the alleged basis for such dispute or contest.

 



2

 

 

“Escrow Period” shall mean the period commencing on the date hereof and ending
upon the termination of the escrow.

 

“Final Release Date” shall mean the earlier of the date of (i) termination of
the Escrow Period or (ii) termination of the Share Exchange Agreement.

 

“Joint Written Direction” shall mean a written direction executed by officers of
Skyline and Payee directing Escrow Agent to release and transmit all or a
portion of the Escrow Shares (as set forth in such writing) or to take or
refrain from taking an action pursuant to this Agreement.

 

All capitalized terms used in this Agreement which are not defined in this
Agreement shall have the meanings ascribed to such terms in the Share Exchange
Agreement. Such capitalized terms and the Share Exchange Agreement, to the
extent referenced herein, and as necessary for the interpretation of the
respective rights and obligations of the parties to this Agreement, shall be
incorporated herein by reference and constitute and be a part of this Agreement
as though they were fully set forth herein.

 

2.                  Appointment of and Acceptance by Escrow Agent. Payee and
Skyline hereby appoint Escrow Agent to serve as escrow agent hereunder. Escrow
Agent hereby accepts such appointment and, upon receipt of the Escrow Shares in
accordance with Section 3 below, agrees to hold and release the Escrow Shares in
accordance with this Agreement.

 

3.                  Deposit and Voting of Escrow Shares.

 

a.Deposit of Escrow Shares. Immediately following the execution of this
Agreement, Escrow Agent shall establish an escrow account for the Escrow Shares
(the “Escrow Account”). Upon the execution of this Agreement and the Share
Exchange Agreement, Skyline will deposit with Escrow Agent on or about the date
hereof, and Escrow Agent hereby agrees to accept in its capacity as Escrow
Agent, one million one hundred thousand (1,100,000) shares of Skyline’s common
stock, par value $0.01 (the “Escrow Shares”), and deposit such Escrow Shares in
the Escrow Account. The Escrow Shares shall be issued in the name of the Skyline
Medical & Helomics Holding Escrow Account. If Escrow Shares are authorized to be
released under this Agreement, Escrow Agent agrees to execute all instruments
(including but not limited to an executed stock power authorizing the transfer
of Escrow Shares) and take all necessary actions to properly release the Escrow
Shares to the party entitled to such Escrow Shares under the terms of this
Agreement. All stock rights, rights to subscribe, splits, liquidating
distributions or distributions of cash, new securities or other property of any
kind on account of the Escrow Shares, including without limitation, sums paid
upon or in respect of any Escrow Shares upon the liquidation or dissolution of
Skyline, shall be credited to and maintained in the Escrow Account subject to
the terms of Section 4 and shall be deemed to be Escrow Shares hereunder. No
party hereto (including Escrow Agent) shall have the right or ability to sell,
transfer, pledge, convey, hypothecate or grant a security interest in any
portion of the Escrow Shares unless and until such portion of the Escrow Shares
have been released to such party in accordance with the provisions of this
Agreement. Accordingly, no party shall have any right to have or to hold any of
the Escrow Shares as collateral for any obligation and shall not be able to
obtain a security interest in any assets (tangible or intangible) contained in
the Escrow Account or relating to any of the Escrow Shares.

 



3

 

 

b.Voting of Escrow Shares. Escrow Agent hereby covenants to vote all Escrow
Shares in favor of any and all proposals to Skyline’s stockholders that are
recommended by Skyline’s Board of Directors and management.

 

4.                  Release of Escrow Shares.

 

a.                   Joint Written Direction. Escrow Agent shall release Escrow
Shares at any time and from time to time, upon receipt of, and in accordance
with, a Joint Written Direction. Such Joint Written Direction shall contain
instructions regarding where and to whom evidence of a book entry or book
entries, transferring all or a portion of the Escrow Shares (as set forth in the
Joint Written Direction) from Escrow Agent to the applicable party, shall be
sent. A Joint Written Direction must be a written direction executed by officers
of Skyline and Payee directing Escrow Agent to release and transmit all or a
portion of the Escrow Shares.

 

b.                  Other Release Events. Escrow Agent shall release the Escrow
Shares pursuant to the provisions of Section 5 below until the expiration of the
Escrow Period.

 

5.                  Administration of Escrow Shares. Payee shall deliver a Claim
Notice simultaneously to Skyline and Escrow Agent and in so doing shall certify
to Escrow Agent that delivery of the Claim Notice to Skyline was done in
accordance with the notice provisions of this Agreement.

 

a.                   Delivery of Claim Notice. Payee shall not submit a Claim
Notice to Escrow Agent unless an event entitling Payee to the Escrow Shares (as
described in Section 3.1 of the Share Exchange Agreement) occurs.

 

b.                  Determination of Number of Escrow Shares. Upon receipt of
the Claim Notice, Escrow Agent shall promptly make entries or notations in the
Escrow Account records indicating that the Escrow Shares are reserved to satisfy
such Claim and identifying the date of such Claim Notice.

 

c.                   Delivery of Claim Response. If Skyline disputes or contests
the Claim which is the subject of the Claim Notice, Skyline shall furnish a
Claim Response to Payee and Escrow Agent within ten (10) business days of
receiving a Claim Notice (the “Claim Response Period”) and in so doing shall
certify to Escrow Agent that delivery of the Claim Response to Payee was done in
accordance with the notice provision of this Agreement and within the Claim
Response Period.

 

d.                  Undisputed Claims. If Skyline fails to provide Escrow Agent
with a Claim Response within the Claim Response Period, Skyline shall be deemed
to have agreed to the request in the Claim Notice. In the event of such a deemed
agreement, Escrow Agent shall release the Escrow Shares to Payee. In the event
of a Joint Written Direction, Escrow Agent shall release the agreed-upon number
of Escrow Shares to Payee. Upon the release of Escrow Shares for any reason,
Escrow Agent shall submit to Skyline and Payee a statement setting forth the
Escrow Shares released and the Escrow Shares, if any, remaining in the Escrow
Account.

 



4

 

 

e.                   Disputed Claims. In event of a disputed Claim under this
Section 5, Escrow Agent shall continue to retain and reserve the Escrow Shares
in the Escrow Account. A disputed claim shall be deemed resolved for the
purposes of this Agreement if (i) a Joint Written Direction signed by officers
of Payee and Skyline is furnished to Escrow Agent with instructions for the
transfer or retention (as applicable) of the Escrow Shares; or (ii) a final and
non-appealable order or judgment of a court or other governmental authority
which resolves and settles the disputed claim (a “Final Order”) is furnished to
Escrow Agent.

 

f.                   Final Release of Escrow Shares to Skyline. Within ten (10)
business days following the Final Release Date, Escrow Agent shall release to
Skyline the Escrow Shares remaining in the Escrow Account unless there remains a
disputed claim, the resolution of which remains pending on the Final Release
Date. To the extent that any portion of the Escrow Shares are not released to
Skyline on the Final Release Date because such Escrow Shares are subject to
disputed claims, such Escrow Shares shall remain in the Escrow Account and be
released by Escrow Agent only pursuant to a Joint Written Direction or a Final
Order, as applicable. This provision shall survive the termination or expiration
of this Agreement.

 

6.                  Resignation of Escrow Agent. Escrow Agent may resign and be
discharged from the performance of its duties hereunder at any time by giving
not less than thirty (30) days’ prior written notice to Payee and Skyline
specifying a date (on or after the 30th day) when such resignation shall take
effect. Upon any such notice of resignation, Skyline and Payee shall jointly
appoint a successor Escrow Agent hereunder prior to the effective date of such
resignation. Escrow Agent’s resignation shall not be effective until (a) such
appointment has been made, (b) the Escrow Shares have been delivered to the
successor escrow agent and (c) the successor’s acceptance of this Agreement and
receipt for the Escrow Shares from the successor Escrow Agent and copies thereof
shall have been sent to Skyline and Payee. The retiring Escrow Agent shall
transmit all records pertaining to the Escrow Shares and shall transmit all book
entry statements or other evidence representing the Escrow Shares to the
successor Escrow Agent, after making copies of such records as the retiring
Escrow Agent deems advisable and after payment to the retiring Escrow Agent of
all fees payable to, incurred by or expected to be incurred by the retiring
Escrow Agent in connection with the performance of its duties and the exercise
of its rights hereunder. After any retiring Escrow Agent’s resignation, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Escrow Agent under this Agreement. Any
corporation or association into which Escrow Agent may be merged or converted or
with which it may be consolidated, or any corporation or association to which
all or substantially all of the escrow business of Escrow Agent’s corporate
trust line of business may be transferred, shall be Escrow Agent under this
Agreement without further act.

 



5

 

 

7.                  Escrow Agent Fees. Skyline shall compensate Escrow Agent for
its services hereunder in accordance with Appendix A attached hereto.

 

8.                  Indemnification of Escrow Agent. From and at all times after
the date of this Agreement, Payee and Skyline, on a several, but not joint,
basis (i.e., on a fifty-fifty (50-50) basis), shall, to the fullest extent
permitted by law, defend, indemnify and hold harmless Escrow Agent and each
director, officer, employee, attorney, agent and affiliate of Escrow Agent
(collectively, the “Escrow Agent Indemnified Parties”) against any and all
actions, claims (whether or not valid), losses, damages, liabilities, costs and
expenses of any kind or nature whatsoever (including without limitation
reasonable attorneys’ fees, costs and expenses) incurred by or asserted against
any of the Escrow Agent Indemnified Parties from and after the date hereof, as a
result of or arising from or in any way relating to any claim, demand, suit,
action or proceeding (including any inquiry or investigation) by any person or
entity, whether threatened or initiated, asserting a claim for any legal or
equitable remedy against any person under any statute or regulation, including,
but not limited to, any federal or state securities laws, or under any common
law or equitable cause or otherwise, arising from or in connection with the
negotiation, preparation, execution, performance or failure of performance of
this Agreement or any transactions contemplated herein, whether or not any such
Escrow Agent Indemnified Party is a party to any such action, proceeding, suit
or the target of any such inquiry or investigation; provided, however, that no
Escrow Agent Indemnified Party shall have the right to be indemnified hereunder
for any liability finally determined by a court of competent jurisdiction, to
the extent that such liability resulted from the bad faith, gross negligence or
willful misconduct of such Escrow Agent Indemnified Party. The equal several
(but not joint) obligations of Payee and Skyline under this Section 8 shall
survive any termination of this Agreement and the resignation or removal of
Escrow Agent.

 

9.                  Notice. All notices, approvals, consents, requests, and
other communications hereunder shall be in writing and shall be deemed to have
been given when the writing is delivered if given or delivered by hand,
overnight delivery service, facsimile transmitter (with confirmed receipt) or
email to the address, facsimile number or email address set forth on Appendix B
hereto, or to such other address as each party may designate for itself by like
notice, and shall be deemed to have been given on the date deposited in the
mail, if mailed, by first-class, registered or certified mail, postage prepaid,
addressed as set forth on Appendix B hereto, or to such other address as each
party may designate for itself by like notice.

 



6

 

 

10.              Amendment or Waiver. This Agreement may be changed, waived,
discharged or terminated only by a writing signed by duly authorized
representatives of Skyline, Payee and Escrow Agent. No delay or omission by any
party in exercising any right with respect hereto shall operate as a waiver. A
waiver on any one occasion shall not be construed as a bar to, or waiver of, any
right or remedy on any future occasion.

 

11.              Severability. To the extent any provision of this Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

12.              Governing Law. This Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Minnesota
without giving effect to the conflict of laws principles thereof. Escrow Agent
may initiate any action under this Agreement in the state and/or federal courts
of the State of Colorado.

 

13.              Entire Agreement. This Agreement, together with all Appendices
and attachments hereto, and the Share Exchange Agreement, together with all
Appendices and attachments thereto, constitute the entire agreement between or
among the parties relating to the holding and release of the Escrow Shares and
sets forth in their entirety the obligations and duties of Escrow Agent with
respect to the Escrow Shares.

 

14.              Execution in Counterparts. This Agreement and any Joint Written
Direction may be executed in two or more counterparts, which, when so executed,
shall constitute one and the same agreement or direction. The exchange of copies
of this Agreement and of signature pages by facsimile or other electronic
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile or other electronic
transmission shall be deemed to be their original signatures for all purposes.

 

15.              Termination. The Escrow Shares shall be retained by Escrow
Agent until fully distributed or released to the appropriate party pursuant to
the terms of this Agreement. Unless this Agreement is sooner terminated pursuant
to a Joint Written Direction or Final Order, the Escrow Account established
hereunder and this Agreement shall continue until the final distribution or
release of all Escrow Shares, at which time this Agreement shall terminate. If
Escrow Agent is unable to contact Skyline or Payee for any matters relating to
this Agreement for a period of thirty (30) days using Escrow Agent’s
commercially reasonable efforts (e.g., email, phone, facsimile, post), Escrow
Agent’s obligations hereunder shall immediately terminate.

 

[Signature Page Follows]

 



7

 

 

[Signature Page to Escrow Agreement]

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 



  HELOMICS HOLDING CORPORATION               By:      Name:   Title:            
  SKYLINE MEDICAL INC.               By:        Name:   Carl Schwartz   Title:
 Chief Executive Officer               CORPORATE STOCK TRANSFER, INC.,   as
Escrow Agent         By:       Name:      Title:  





 





 

 



1

 

 

APPENDIX A

 

Escrow Agent Fees

 

Skyline shall pay Escrow Agent $_____ for services rendered pursuant to this
Agreement.

 

 

 

 

 

 

 

 

 



2

 

 

APPENDIX B

 

Notice Addresses

 



 



If to Skyline: Skyline Medical Inc.     Attn: Bob Myers     2915 Commers Drive,
Suite 900     Eagan, MN 55121         with a copy (which shall not constitute
notice) to:           Maslon LLP     3300 Wells Fargo Center     90 South
Seventh Street     Minneapolis, Minnesota 55402     Attention: Martin R.
Rosenbaum         If to Payee at: Helomics Holding Corporation     91 43RD
Street, Suite 220     Pittsburgh, PA 15201     Attention: Gerald J. Vardzel Jr.,
President & CEO         If to the Escrow     Agent at: Corporate Stock Transfer,
Inc.     Attn: Carylyn Bell, President     3200 Cherry Creek Dr. South, Suite
430     Denver, CO 80209     Email: cbell@corporatestock.com     Fax:
303-282-5800  



 













 



 

 

3

 



 

Exhibit C
HELOMICS HOLDING CORPORATION

 

CERTIFICATE OF DESIGNATION

 

 

 

 

 

 

 

 

 

 





 

 

HELOMICS HOLDING CORPORATION

 

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS OF

SERIES a convertible PREFERRED STOCK

 

Pursuant to Section 151 of the Delaware General Corporation Law, Helomics
Holding Corporation, a corporation organized and existing under the Delaware
General Corporation Law (the “Corporation”), does hereby certify that, pursuant
to authority conferred upon the Board of Directors of the Corporation by its
Certificate of Incorporation (the “Certificate of Incorporation”), such Board of
Directors, duly adopted a resolution, effective __________, 20__, providing for
the creation and issuance of a series of preferred stock of the Corporation,
$0.001 par value per share (the “Preferred Stock”), to be designated as the
“Series A Convertible Preferred Stock,” and in order to fix the designation and
amount and the voting powers, designations, preferences and relative,
participating, optional and other special rights, and the qualifications,
limitations and restrictions, of such series of Preferred Stock, has duly
adopted this Certificate of Designation of Preferences, Rights and Limitations
(this “Certificate”).

 

1. Designation; Ranking. A total of two million five hundred thousand
(2,500,000) shares of Preferred Stock are designated as “Series A Convertible
Preferred Stock” (the “Series A Preferred Stock”). Each share of Series A
Preferred Stock shall rank equally in all respects and shall be subject to the
provisions set forth in this Certificate.

 

2. Definitions. In addition to terms otherwise defined in this Certificate,
certain capitalized terms are used in this Certificate as specifically defined
below in this Section 2. Except as the context otherwise explicitly requires,
(a) the capitalized term “Section” refers to sections of this Certificate, (b)
references to a particular Section include all subsections thereof, (c)
accounting terms not otherwise defined herein have the meaning provided under
generally accepted accounting principles, and (d) references to a particular
statute or regulation include all rules and regulations thereunder and any
successor statute, regulation or rules, in each case as from time to time in
effect.

 

“Board” means the Board of Directors of the Corporation.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Common Stock” means the shares of common stock, par value $0.001 per share, of
the Corporation.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the Shares of Series A Preferred Stock in accordance with the
terms hereof.

 

“Conversion Rate” means 1.0, subject to adjustment in accordance with Section 6
hereto.

 

“Date of Issuance” means, for any Share of Series C Preferred Stock, the date on
which the Corporation initially issues the Shares of Series C Preferred Stock in
accordance with the terms hereof (without regard to any subsequent transfer of
such Share or reissuance of the certificate(s) representing such Share).
“Dividend Accrual Rate” means 5.0% per annum.

 

“DGCL” shall mean the Delaware General Corporation Law.

 

“Fundamental Transaction” means that (i) the Corporation shall, directly or
indirectly, in one or more related transactions, (1) consolidate or merge with
or into (whether or not the Corporation is the surviving corporation) any other
Person unless the shareholders of the Corporation immediately prior to such
consolidation or merger continue to hold more than 50% of the outstanding shares
of Voting Stock after such consolidation or merger, or (2) sell, lease, license,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties and assets of the Corporation and its subsidiaries, taken as a whole,
to any other Person, or (3) allow any other Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock of the Corporation (not including any shares
of Voting Stock of the Corporation held by the Person or Persons making or party
to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), or (4) consummate a stock or share purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with any
other Person whereby such other Person acquires more than 50% of the outstanding
shares of Voting Stock of the Corporation (not including any shares of Voting
Stock of the Corporation held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination), or (ii)
any “person” or “group” (as these terms are used for purposes of Sections 13(d)
and 14(d) of the Exchange Act and the rules and regulations promulgated
thereunder), other than any Permitted Holder, is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Voting Stock of the Corporation.

 



2

 

 

“Junior Stock” means the Common Stock and any other class or series of shares of
capital stock of the Corporation that ranks junior to the Series A Preferred
Stock as to the distribution of assets upon the occurrence of any Liquidation
Event.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

 

“Required Holders” means the holders of a majority of the outstanding shares of
Series A Preferred Stock.

 

“Series A Preferential Amount” means an amount per share of Series A Preferred
Stock equal to the Stated Value, plus an amount per share equal to the
accumulated and unpaid dividends thereon, whether or not declared.

 

“Stated Value” means an amount per share of Series A Preferred Stock equal to
$0.4169 (as adjusted to reflect any stock dividend, stock split, combination of
shares, reclassification, reorganization, recapitalization or other similar
event affecting the Series A Preferred Stock), subject to adjustment as
contemplated in the definition of “Series A Preferential Amount” above.

 

3. Voting. The holders of the Series A Preferred Stock shall be entitled to
notice of any stockholders’ meeting and of any solicitation of stockholders’
consents and, except as otherwise required by the DGCL, to vote together with
the Common Stock on any matter submitted to the stockholders for a vote or
consent, such that the holders of Series A Preferred Stock shall have one vote
for each share of Common Stock into which their shares of Series A Preferred
Stock are convertible on the record date for the vote or on the applicable
determination date for any stockholders’ consent.

 

4. Dividends. The holders of Series A Preferred Stock are entitled to receive
if, when and as declared by the Board of Directors, cumulative dividends,
payable at the Dividend Accrual Rate. Such dividends shall begin to accrue as of
the date on which the Series A Preferred Stock is issued. Such dividends shall
be fully cumulative, and shall accrue whether or not declared and whether or not
there shall be funds legally available for the payment of dividends. Series A
Preferred Stock dividends shall be paid in preference to dividends on Junior
Stock.

 



3

 

 

5. Liquidation. In the event of (a) any liquidation, dissolution or winding up
of the Corporation, either voluntary or involuntary, (b) a sale of all or
substantially all of the assets of the Corporation, or (c) unless agreed
otherwise in writing by the Required Holders, a merger or consolidation of the
Corporation other than a merger or consolidation in which (i) the Corporation is
the surviving corporation and (ii) the stockholders of the Corporation
immediately prior to the merger hold more than 50% of the outstanding voting
power of the surviving corporation (assuming conversion of all convertible
securities and exercise of all outstanding options and warrants) (the events
specified in (a), (b) and (c), collectively, the “Liquidation Events”), the
holders of Series A Preferred Stock shall be entitled to be paid out of the
assets of the Corporation available for the distribution to stockholders,
whether such assets are capital, surplus, or earnings, and before any amount
shall be paid or distributed to the holders of any Junior Stock by reason of
their ownership of such Junior Stock, an amount per share equal to the Series A
Preferential Amount. If, upon the occurrence of any Liquidation Event, the
assets and funds of the Corporation available for the distribution to its
stockholders shall be insufficient to pay the full Series A Preferential Amount
to the holders of Series A Preferred Stock, the holders of the Series A
Preferred Stock shall share ratably in any distribution of such assets and
surplus funds in proportion to the full respective Series A Preferential Amount
to which they are entitled.

 



6. Conversion.

 

(a)        Right to Convert. Subject to the provisions of this Section 6, at any
time on or after the Date of Issuance any holder of Series A Preferred Stock
shall have the right by written election to the Corporation and the Transfer
Agent to convert all or any portion of the outstanding Shares of Series A
Preferred Stock (excluding any fraction of a Share) held by such holder into the
number of shares of Common Stock (including any fraction of a share) that is
equal to the product of the Conversion Rate and the number of Shares of Series A
Preferred Stock such holder elects to convert.

 

(b)       Fundamental Transaction; Automatic Conversion. Subject to the
provisions of this Section 6, if at any time and from time to time on or after
the Date of Issuance, a Fundamental Transaction occurs, each Share of Series A
Preferred Stock shall convert automatically into a number of shares of Common
Stock equal to the Conversion Rate (including any fraction of a share)
immediately prior to consummation of such Fundamental Transaction (the date of
such automatic conversion, the “Automatic Conversion Date”).

 

(c)        Procedures for Holder Conversion. In order to effectuate a conversion
of Shares of Series A Preferred Stock pursuant to Section 6(a), a holder shall
submit a written election to the Corporation in the form attached hereto as
Annex A (the “Conversion Notice”). The conversion of such Shares hereunder shall
be deemed effective as of the Business Day on which the Corporation receives the
Conversion Notice prior to 5:00 pm, New York City time, and if the Corporation
receives the Conversion Notice on any Business Day after 5:00 pm, New York City
time, or on any day that is not a Business Day, then the date of conversion
shall be deemed to be the next succeeding Business Day (such date, the
“Conversion Date”). Not later than three (3) Business Days after the Transfer
Agent has received both the Conversion Notice and the Shares of Series A
Preferred Stock to be converted, the Corporation shall deliver the Conversion
Shares issuable upon conversion of the surrendered Shares On the Conversion Date
with respect to any Conversion Shares, the Person to which such Conversion
Shares are to be issued shall be deemed to be the holder of record of such
Conversion Shares.

 

(d)        Procedures for Automatic Conversion. In order to effectuate an
automatic conversion of Shares of Series A Preferred Stock pursuant to
Section 4(b), all holders of record of Shares of Series A Preferred Stock shall
be given written notice of the Automatic Conversion Date. Such notice need not
be given in advance of the occurrence of the Automatic Conversion Date. Such
notice shall be sent by first class or registered mail, postage prepaid, or
given by electronic communication in compliance with the provisions of the
Delaware General Corporation Law, to each record holder Series A Preferred
Stock. On the Automatic Conversion Date, all outstanding Shares of Series A
Preferred Stock shall be deemed to have been converted into Conversion Shares,
which shall be deemed to be outstanding of record, and all rights with respect
to the Series A Preferred Stock so converted, including the rights, if any, to
receive notices and vote (other than as a holder of Common Stock), will
terminate, except only the rights of the holders thereof, upon surrender of
their Shares of Series A Preferred Stock, to receive the number of Conversion
Shares into which their Shares have been converted. Not later than three (3)
Business Days after the Corporation has received Shares from a holder of Series
A Preferred Stock, the Corporation shall deliver to such holder the number of
Conversion Shares that were issued upon the automatic conversion of such
surrendered Shares.

 



4

 

 

(e)        Status. All shares of Common Stock issued upon conversion of Shares
of Series A Preferred Stock shall be duly and validly issued, fully paid and
nonassessable, free and clear of all taxes, liens, charges and encumbrances with
respect to the issuance thereof.

 

(f)        Effect of Conversion. All Shares of Series A Preferred Stock
converted as provided in this Section 6 shall no longer be deemed outstanding as
of the effective time of the applicable conversion and all rights with respect
to such Shares shall immediately cease and terminate as of such time, other than
the right of the holder to receive shares of Common Stock in exchange therefor.

 

(g)        Adjustments for Issuance. If the Corporation, at any time while any
Series A Preferred Stock is outstanding, issues any shares of Common Stock for
any reason (including but not limited to issuance upon the exercise of
outstanding stock options or warrants), then the Conversion Rate shall be
adjusted so that the total number of shares of originally issued Series A
Preferred Stock would at all times be convertible into twenty percent (20%) of
the outstanding shares of Common Stock.

 

(h)        Adjustments for Stock Dividends, Etc. If the Corporation, at any time
while any Series A Preferred Stock is outstanding: (i) pays a stock dividend or
otherwise makes a distribution payable in shares of Common Stock, (ii)
subdivides outstanding shares of Common Stock into a larger number of shares or
(ii) combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, then the Conversion Rate shall be
adjusted to equal an amount equal to such Conversion Rate immediately before
such adjustment multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock outstanding immediately after giving effect to
such event, and of which the denominator shall be the number of shares of Common
Stock outstanding immediately before giving effect to such event.

 

(i)       Reservation of Stock. The Corporation shall at all times when any
Shares of Series A Preferred Stock are outstanding reserve and keep available
out of its authorized but unissued shares of capital stock, solely for the
purpose of issuance upon the conversion of the Series A Preferred Stock, such
number of shares of Common Stock issuable upon the conversion of all outstanding
Shares of Series A Preferred Stock pursuant to this Section 6. The Corporation
shall take all such actions as may be necessary to assure that all such shares
of Common Stock may be so issued without violation of any applicable law or
governmental regulation or any requirements of any domestic securities exchange
upon which shares of Common Stock may be listed (except for official notice of
issuance which shall be immediately delivered by the Corporation upon each such
issuance).

 

7. Protective Restrictions. At any time when shares of Series A Preferred Stock
are outstanding, except where the vote or written consent of the holders of a
greater number of shares of the Corporation is required by law or by the
Certificate of Incorporation, and in addition to any other vote required by law
or by the Certificate of Incorporation, without the affirmative vote of the
Required Holders, given at a meeting or by written consent in lieu of a meeting,
consenting or voting (as the case may be) separately as a class, the Corporation
will not:

 



5

 

 

(a) create or authorize the creation of any additional class or series of shares
of stock, or issue any shares thereof, in each case other than Junior Stock and
Parent Series A Preferred Stock;

 

(b) amend, alter or repeal this Certificate or the Certificate of Incorporation,
in a manner that is adverse to the holders of Series A Preferred Stock in any
respect;

 

(c) directly or indirectly redeem, purchase, or otherwise acquire for
consideration any shares of its capital stock (or pay, set aside or make
available any monies for a sinking fund or otherwise for the purchase,
redemption or acquisition thereof);

 

(d) consolidate or merge into or with any other entity or entities or sell or
transfer all or substantially all its assets or the assets of the Corporation;

 

(e) declare, pay or make any dividends or other distributions on any Junior
Stock (or pay, set aside or make available any monies for a sinking fund or
otherwise for the payment thereof); or

 

(f) enter into any agreement, arrangement, undertaking, or commitment to take
any of the foregoing steps or actions.

 

8. No Impairment. The Corporation will not, by amendment hereof or of the
Certificate or through any reorganization, recapitalizations, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other action or omission, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder, but will at all times
in good faith assist in the carrying out of all the provisions of this
Certificate and in taking such actions as may be necessary or appropriate to
protect the rights of the holders of Series A Preferred Stock.

 

 

[Signature page follows]

 

 



6

 

 

[Signature Page to Certificate of Designation of Series A Preferred Stock]

 

 

 

IN WITNESS WHEREOF, Helomics Holding Corporation has caused this Certificate to
be executed by the undersigneds on this ____ day of _________, 20___.

 

 

 

 

By:     Name:      Title:                 By:     Name:      Title:    



 

 

 

 

 

 

 

 

7



 



 

 